Exhibit 10.1

EXECUTION VERSION

PURCHASE AGREEMENT

Dated as of February 2, 2007

by and between

NATIONWIDE FINANCIAL SERVICES, INC.

and

NATIONWIDE CORPORATION



--------------------------------------------------------------------------------

ARTICLE I

 

  CERTAIN DEFINITIONS

   5

1.1

 

Definitions

   5

ARTICLE II

 

  PURCHASE AND SALE; CLOSING; DETERMINATION OF PURCHASE PRICE

   12

2.1

 

Purchase and Sale

   12

2.2

 

Closing

   12

2.3

 

Purchase Price

   12

2.4

 

Determination of Estimated Purchase Price

   13

2.5

 

Determination of Purchase Price.

   13

2.6

 

Adjustment

   15

ARTICLE III

 

  REPRESENTATIONS AND WARRANTIES OF NW CORP.

   15

3.1

 

Capacity of NW Corp

   15

3.2

 

Authority Relative to this Agreement

   15

3.3

 

No Violation

   16

3.4

 

Organization, Qualification of the Applicable Entities

   16

3.5

 

No Subsidiaries of Applicable Entities; Investments

   16

3.6

 

Capitalization of Applicable Entities; Title to the Interests

   16

3.7

 

Employment and Employee Benefits Matters; Severance

   17

3.8

 

No Conflict; Government Filings

   18

3.9

 

Financial Statements

   19

3.10

 

Sufficiency of Assets

   20

3.11

 

Compliance with Laws; Permits.

   20

3.12

 

Litigation

   21

3.13

 

Labor Relations and Employment

   21

3.14

 

Broker’s or Finder’s Fees

   22

3.15

 

Non-Acquisition Assets and Liabilities

   22

ARTICLE IV

 

  REPRESENTATIONS AND WARRANTIES OF NFS

   22

4.1

 

Capacity of NFS

   22

4.2

 

Validity and Execution of Agreement

   22

4.3

 

No Conflict

   22

4.4

 

Broker’s or Finder’s Fees

   23

4.5

 

Litigation

   23

4.6

 

Investment Representation

   23

4.7

 

No Disqualification

   23

4.8

 

Safe Harbor

   23

4.9

 

Financing

   23

ARTICLE V

 

  PRE-CLOSING COVENANTS OF NW CORP.

   24

5.1

 

General

   24



--------------------------------------------------------------------------------

5.2

 

Notices and Consents

   24

5.3

 

Conduct of Business

   24

5.4

 

Notice of Developments

   25

5.5

 

Exclusivity

   25

5.6

 

Maintenance of Records

   25

5.7

 

Compliance with Laws

   25

5.8

 

NWD Fund Consents.

   25

5.9

 

Proxy Materials; Supplemental Prospectuses.

   26

5.10

 

Transfer of the Gartmore SA Transferred Assets and Assumption of Gartmore SA
Assumed Liabilities.

   27

5.11

 

Conversion of Gartmore Distribution Services; Merger of Gartmore Investors
Services; Gartmore MF Capital Trust Tax Election.

   27

5.12

 

Transition Services Agreement

   28

5.13

 

2006 Audited Financials

   28

5.14

 

River Road Sublease

   28

ARTICLE VI

 

  PRE-CLOSING COVENANTS OF NFS

   29

6.1

 

General

   29

6.2

 

Notice of Developments

   29

6.3

 

Notices and Consents

   29

6.4

 

Proxy Materials; Supplemental Prospectuses

   29

ARTICLE VII

 

  CONDITIONS TO OBLIGATIONS OF NW CORP.

   29

7.1

 

Accuracy of Representations and Warranties

   29

7.2

 

Performance by NFS

   30

7.3

 

Legal Challenge

   30

7.4

 

Approvals; No Prohibition

   30

ARTICLE VIII

 

  CONDITIONS TO OBLIGATIONS OF NFS

   30

8.1

 

Accuracy of Representations and Warranties

   30

8.2

 

Performance by NW Corp

   30

8.3

 

Legal Challenge

   30

8.4

 

Approvals; No Prohibition

   30

8.5

 

Transfer of the Gartmore SA Transferred Assets

   31

8.6

 

NWD Fund Consents

   31

8.7

 

No NWD Material Adverse Effect

   31

8.8

 

Gartmore Distribution Services Conversion and Gartmore Investors Services Merger

   31

ARTICLE IX

 

  ACTIONS AT THE CLOSING BY NW CORP.

   31

9.1

 

Closing Deliveries of NW Corp

   31

 

2



--------------------------------------------------------------------------------

ARTICLE X

 

  ACTIONS AT THE CLOSING BY NFS

   32

10.1

 

Closing Deliveries of NFS

   32

ARTICLE XI

 

  TAX MATTERS

   32

11.1

 

Payment of Transaction Taxes

   32

11.2

 

Cooperation

   32

11.3

 

Indemnification

   32

11.4

 

Tax Returns

   33

11.5

 

Taxes for Short Taxable Year

   33

11.6

 

Tax Treatment; Allocation of the Purchase Price.

   33

11.7

 

Contest Provisions

   34

ARTICLE XII

 

  TERMINATION AND REMEDIES

   35

12.1

 

Termination of Agreement

   35

ARTICLE XIII

 

  GENERAL SURVIVAL; INDEMNIFICATION; ADDITIONAL AGREEMENTS

   35

13.1

 

Survival of Representations

   35

13.2

 

Indemnification

   36

13.3

 

Permitted Dividend

   38

13.4

 

Disposition of Non-Acquisition Assets.

   38

13.5

 

Certain Seed Capital Investments

   40

13.6

 

Section 15(f) of the Investment Company Act

   40

13.7

 

WARN Act; Employee Matters

   40

ARTICLE XIV

 

  GENERAL PROVISIONS

   41

14.1

 

Expenses

   41

14.2

 

Execution in Counterparts; Binding Effect

   41

14.3

 

Governing Law

   41

14.4

 

Notices

   41

14.5

 

Titles and Headings; Interpretation

   42

14.6

 

Successors and Assigns

   43

14.7

 

No Third Party Beneficiaries

   43

14.8

 

Entire Agreement

   43

14.9

 

Waivers and Amendments

   43

14.10

 

Severability

   43

14.11

 

Confidentiality and Announcements

   43

14.12

 

Books and Records

   44

14.13

 

Waiver of Jury

   44

14.14

 

Specific Performance

   44

Exhibit A

 

List of Non-Acquisition Funds

  

Exhibit B

 

List of NWD Funds

  

 

3



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (together with the Disclosure Schedule and Exhibits
hereto, the “Agreement”) is made and entered into as of this 2nd day of
February, 2007, by and between Nationwide Financial Services, Inc., a Delaware
corporation (“NFS”), and Nationwide Corporation, an Ohio corporation (“NW
Corp.”).

WHEREAS, NW Corp. currently owns indirectly (i) all of the outstanding capital
stock of NWD Investment Management, Inc. (f/k/a Gartmore Global Investments,
Inc.), a Delaware corporation (“NWD”), and (ii) all of the outstanding capital
stock of Nationwide Asset Management, Inc. (f/k/a Gartmore Global Asset
Management, Inc.), a Delaware corporation (“NW Asset Management”) (each of NWD
and NW Asset Management sometimes being referred to individually as a “Seller”
and collectively as “Sellers”);

WHEREAS, NWD currently owns (i) all of the beneficial interests in Gartmore
Mutual Fund Capital Trust, a Delaware statutory trust (“Gartmore MF Capital
Trust”), and (ii) all of the beneficial interests in Gartmore SA Capital Trust,
a Delaware statutory trust (“Gartmore SA”);

WHEREAS, NW Asset Management currently owns (i) all of the outstanding capital
stock of Gartmore Distribution Services, Inc., a Delaware corporation (“Gartmore
Distribution Services”), and (ii) all of the outstanding capital stock of
Gartmore Investors Services, Inc., an Ohio corporation (“Gartmore Investors
Services”);

WHEREAS, NW Corp. desires that (i) NWD sell to NFS all of the Gartmore MF
Capital Trust Interests (as defined herein) and (ii) NW Asset Management sell to
NFS all of the Gartmore Distribution Services LLC Interests (as defined herein)
and all of the Gartmore Investors Services LLC Interests (as defined herein),
and NFS desires to purchase all of the Gartmore MF Capital Trust Interests, the
Gartmore Distribution Services LLC Interests and the Gartmore Investors Services
LLC Interests (collectively, the “Interests”), all on the terms and subject to
the conditions set forth herein;

WHEREAS, a Special Committee of the Board of Directors of NFS has recommended to
the NFS Board of Directors, and the NFS Board of Directors has approved as being
in the best interests of NFS and its stockholders, the purchase of the Interests
and all of the transactions contemplated by this Agreement; and

WHEREAS, a Special Committee of the Board of Directors of NW Corp. has
recommended to the NW Corp. Board of Directors, and the NW Corp. Board of
Directors has approved as being in the best interests of NW Corp. and its
stockholders, the sale of the Interests and all of the transactions contemplated
by this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual terms,
conditions, and other agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

 

4



--------------------------------------------------------------------------------

ARTICLE I

CERTAIN DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below (definitions are applicable to both the singular and
plural forms of each term defined in this Section):

“2006 Balance Sheet” means the consolidated unaudited balance sheet of NWD and
its Subsidiaries as of December 31, 2006.

“2006 Financial Statements” has the meaning set forth in Section 3.9(a).

“2006 Pro Forma Balance Sheet” has the meaning set forth in Section 3.9(c).

“Accounting Firm” has the meaning set forth in Section 2.5(d).

“Active Management Severance Obligations” has the meaning set forth in
Section 3.7(f).

“Affected Employees” means Employees immediately prior to the Closing Date.

“Affiliate” means a Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with
another Person or beneficially that owns or has the power to vote or direct the
vote of ten percent (10%) or more of the voting stock (or any other form of
general partnership, limited partnership, or voting equity interest in the case
of a Person that is not a corporation) of such Person; provided, however, that
for purposes of this definition NW Corp. and NFS shall not be deemed
“Affiliates” of one another. For purposes of this definition, “control”,
including the terms “controlling” and “controlled”, means the power to direct
the management and policies of a Person, directly or indirectly, whether through
the ownership of voting securities, by contract or credit agreement, as trustee,
partner, or executor or otherwise.

“After-Tax Basis” means, with respect to any amount which is to be paid
hereunder on an “After-Tax Basis,” an amount which, after subtraction of the
amount of all federal, state and non-U.S. Taxes payable by the recipient thereof
as a result of the receipt or accrual of such payment, and after taking into
account (i) the increase in federal, state and non-U.S. Taxes (including
estimated Taxes) payable by such recipient for all affected taxable years as a
result of the event or occurrence giving rise to such payment (the “Indemnified
Event”), and (ii) the reduction in federal, state and non-U.S. Taxes (including
estimated Taxes) payable by the recipient for all taxable years ending on or
before the end of the taxable year in which such payment is made, shall be
sufficient as of the date of payment to compensate the recipient for such
Indemnified Event.

“Agreed Adjustment” has the meaning set forth in Section 2.5(c).

“Agreed Rate” means the prime rate published by The Wall Street Journal, as that
rate may vary from time to time.

“Agreed Procedures Report” has the meaning set forth in Section 2.5(a)(i).

 

5



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Allocation Schedule” has the meaning set forth in Section 11.6(b).

“Applicable Entities” means each of Gartmore MF Capital Trust, Gartmore
Distribution Services and Gartmore Investors Services.

“Appraisal” has the meaning set forth in Section 11.6(c).

“Appraiser” has the meaning set forth in Section 11.6(c).

“Assets” means, as to a Person, all rights, titles, franchises, and interests in
and to every species of property, real, personal, and mixed, and choses in
action thereunto and all other assets whatsoever, tangible or intangible, of
such Person.

“AUM Measurement Date” has the meaning set forth in Section 8.6.

“Basket” has the meaning set forth in Section 13.2(d).

“Business” means, as to a Person, the business, operations, activities, and
affairs of such Person.

“Business Day” means any day other than Saturday, Sunday, or other day on which
banks are authorized or required to be closed by Law in Columbus, Ohio.

“Cap” has the meaning set forth in Section 13.2(d).

“Client” of a Person means any other Person to which such Person provides
investment management or investment advisory services, including any
sub-advisory services, relating to securities or other financial instruments,
commodities, real estate or any other type of Asset, pursuant to an Investment
Advisory Arrangement.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” has the meaning set forth in Section 2.2.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Company Group” means any “affiliated group” (as defined in Section 1504(a) of
the Code without regard to the limitations contained in Section 1504(b) of the
Code) that, at any time on or before the Closing Date, includes or has included
any of the Applicable Entities or any predecessor of or successor to any of the
Applicable Entities (or another such predecessor or successor), or any other
group of corporations that, at any time on or before the Closing Date, files or
has filed Tax Returns on a combined, consolidated or unitary basis with any of
the Applicable Entities or any predecessor of or successor to any of the
Applicable Entities (or another such predecessor or successor).

 

6



--------------------------------------------------------------------------------

“Confidentiality Agreement” means the Confidentiality Agreement dated
November 10, 2006 between NFS and NW Corp.

“Consent or Filing” has the meaning set forth in Section 3.8.

“Constitutive Documents” means, with respect to any Person that is an entity,
such Person’s articles or certificate of incorporation and its bylaws, or
similar organizational documents.

“Covered Expenses” has the meaning set forth in Section 14.1.

“Cut-Off Date” has the meaning set forth in Section 13.1(a).

“Damages” has the meaning set forth in Section 13.2(a).

“Disclosure Schedule” means the schedules of even date herewith containing
various disclosures by NW Corp. and NFS, as the case may be, and with respect to
the representations and warranties of, or other information provided by, NW
Corp. and NFS, as the case may be, as set forth in this Agreement.

“Employees” has the meaning set forth in Section 3.7(a).

“Employee Plans” has the meaning set forth in Section 3.7(a).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Estimated Purchase Price” means the Purchase Price, as defined herein, but
determined on an estimated basis by Sellers in good faith and as reflected in
the certificate referred to in Section 2.4.

“Estimated Valuation Date Balance Sheet” means an estimated, unaudited pro forma
combined balance sheet of the Applicable Entities as of the Valuation Date
(after giving effect to the elimination of Assets and Liabilities primarily
related to the Non-Acquisition Assets and to the sale, transfer, assignment,
conveyance and delivery to Gartmore Investors Services of the Gartmore SA
Transferred Assets and the assumption by Gartmore Investors Services of the
Gartmore SA Assumed Liabilities as contemplated by Section 5.10) prepared in
good faith using the then most recently available financial information and
using (i) the same financial and accounting methods and procedures used to
prepare the GAAP Financial Statements, unless such methods and procedures are
inconsistent with GAAP, in which case the required GAAP methods and procedures
shall be used, and (ii) using such allocations and other methodologies as are
necessary to reflect the carve-out of the Applicable Entities from their
affiliated entities, which allocations and methodologies shall be reasonably
agreed to by the Parties.

“Final Tangible Stockholders’ Equity” means the unaudited pro forma combined
equity, less goodwill, deferred taxes, deferred commissions and any other asset
classified as an intangible Asset on the 2006 Pro Forma Balance Sheet plus any
income tax payable, of the Applicable Entities on the Valuation Date based on
the Valuation Date Balance Sheet prepared pursuant to Section 2.5.

 

7



--------------------------------------------------------------------------------

“Fund Board” means the board of directors or trustees (or Persons performing
similar functions) of any NWD Fund.

“GAAP” means United States generally accepted accounting principles.

“GAAP Financial Statements” has the meaning set forth in Section 3.9(a).

“Gartmore Distribution Services” has the meaning set forth in the third recital
to this Agreement; provided, that after the consummation of Gartmore
Distribution Services Conversion, Gartmore Distribution Services means Gartmore
Distribution Services, LLC.

“Gartmore Distribution Services Conversion” has the meaning set forth in
Section 5.11(a).

“Gartmore Distribution Services LLC Interests” means all of the limited
liability company interests of Gartmore Distribution Services LLC outstanding
after giving effect to the Gartmore Distribution Services Conversion.

“Gartmore Investors Services” has the meaning set forth in the third recital to
this Agreement; provided, that after the consummation of Gartmore Investors
Services Merger, Gartmore Investors Services means Gartmore Investors Services,
LLC.

“Gartmore Investors Services LLC Interests” means all of the limited liability
company interests of Gartmore Investors Services LLC outstanding after giving
effect to the Gartmore Investors Services Merger.

“Gartmore Investors Services Merger” has the meaning set forth in
Section 5.11(b).

“Gartmore MF Capital Trust” has the meaning set forth in the second recital to
this Agreement.

“Gartmore MF Capital Trust Interests” means all of the outstanding units of
beneficial interests in Gartmore MF Capital Trust.

“Gartmore SA” has the meaning set forth in the second recital to this Agreement.

“Gartmore SA Assumed Liabilities” has the meaning set forth in Section 5.10(b).

“Gartmore SA Transferred Assets” has the meaning set forth in Section 5.10(a).

“Governmental Entity” means any court, executive office, legislature, any
governmental agency, commission, or administrative or regulatory authority or
instrumentality, domestic or foreign, or any Self-Regulatory Organization.

“Indemnified Party” has the meaning set forth in Section 13.2(c).

“Indemnifying Party” has the meaning set forth in Section 13.2(c).

“Interests” has the meaning set forth in the fourth recital to this Agreement.

 

8



--------------------------------------------------------------------------------

“Investment Advisory Arrangement” means any written or oral contract, agreement,
arrangement or understanding (together with all amendments, modifications or
supplements thereto) under which a Person acts as an investment adviser or
sub-adviser to, or manages any investment or trading account of, any Client.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder by the SEC.

“IRS” means the United States Internal Revenue Service.

“Knowledge of NFS” or words to that effect mean the actual knowledge of any of
the following persons: Mark R. Thresher, Timothy G. Frommeyer, Michael C.
Butler, Roger A. Craig and Steve Savini.

“Knowledge of NW Corp.” or words to that effect mean the actual knowledge of any
of the following persons: Robert A. Rosholt, Patricia R. Hatler, John H. Grady,
Harry H. Hallowell, Eric E. Miller, Douglas Castagna, Gerald J. Holland, and
Gerald T. Nichols.

“Law” means any law, statute, ordinance, rule, code, or regulation enacted or
promulgated, or Order issued or rendered, by any Governmental Entity.

“Liability” means a liability, obligation, claim, penalty, fine, Lien, loss,
cost, expense, or cause of action (of any kind or nature whatsoever, whether
absolute, accrued, contingent, or otherwise, and whether known or unknown).

“License” means a license, certificate of authority, franchise, permit, or other
authorization to transact business or needed to transact business, whether
granted by a Governmental Entity or other Person.

“Lien” means any lien, pledge, mortgage, deed of trust, warrant, security
interest, lease, charge, option, right of first refusal, easement, adverse
claim, encroachment, servitude, transfer restriction under any shareholder or
similar agreement, or any encumbrance.

“NFS” has the meaning set forth in the preamble to this Agreement.

“NFS Material Adverse Effect” means any material adverse effect on the Business,
Assets, Liabilities, financial condition, or results of operations of NFS and
its Subsidiaries taken as a whole.

“NLRB” means the National Labor Relations Board.

“Non-Acquisition Asset Sale” has the meaning set forth in Section 13.4(a).

“Non-Acquisition Assets” means all of the Business, properties, Assets and
Liabilities of the Applicable Entities listed on Section 1.1 of the Disclosure
Schedule.

“Non-Acquisition Funds” means the pooled investment vehicles (including each
portfolio or series thereof, if applicable) set forth on Exhibit A hereto.

 

9



--------------------------------------------------------------------------------

“NW Asset Management” has the meaning set forth in the first recital to this
Agreement.

“NW Corp.” has the meaning set forth in the preamble to this Agreement.

“NWD” has the meaning set forth in the first recital to this Agreement.

“NWD Fund Consents” has the meaning set forth in Section 5.8(a).

“NWD Funds” means each of the pooled investment vehicles (including each
portfolio or series thereof, if any) for which an Applicable Entity acts as
investment adviser, investment sub-adviser, sponsor or manager, all of which
pooled investment vehicles are listed on Exhibit B hereto and all of which are
registered under the Investment Company Act.

“NWD Material Adverse Effect” means any material adverse effect on the Business,
Assets, Liabilities, financial condition, or results of operations of the
Applicable Entities taken as a whole; provided, however, that in determining
whether a NWD Material Adverse Effect has occurred there shall be excluded any
effect to the extent attributable to or resulting from (A) any change in Laws or
interpretations of Laws, (B) any required change in GAAP or regulatory
accounting requirements or application thereof, (C) events, conditions or trends
in economic, business or financial conditions generally or affecting the
investment management industry (including changes in interest rates and changes
in the markets for securities), (D) changes in national or international
political or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon or within the
United States, or any of its territories, possession or diplomatic or consular
offices or upon any military installation, equipment or personnel of the United
States, (E) actions or omissions of NW Corp. and the Applicable Entities taken
with the prior written consent of NFS and (F) any change, effect, event or
occurrence arising out of the announcement of the execution and delivery of this
Agreement or the performance of this Agreement and the transactions contemplated
hereby, including any expenses incurred in connection herewith, to the extent,
with respect to clauses (C) and (D) only, such effects do not disproportionately
impact the Applicable Entities compared to other industry participants.

“Order” means an order, writ, ruling, judgment, directive, injunction, or decree
of any arbitrator or Governmental Entity.

“Permitted Dividend” has the meaning set forth in Section 13.3.

“Person” means an individual, corporation, partnership, association, joint stock
company, limited liability company, Governmental Entity, business trust,
unincorporated organization, or other legal entity.

“Preliminary Accounting Report” has the meaning set forth in Section 2.5(a).

“Preliminary Allocation Schedule” has the meaning set forth in Section 11.6(b).

“Preliminary Purchase Price” has the meaning set forth in Section 2.5(a).

 

10



--------------------------------------------------------------------------------

“Preliminary Valuation Date Balance Sheet” has the meaning set forth in
Section 2.5(a).

“Purchase Price” has the meaning set forth in Section 2.3.

“Returns” means any returns, reports, statements, notices, forms or other
documents or information required to be filed with any Taxing Authority in
connection with the determination, assessment, collection, or payment of any
Taxes or in connection with the administration, implementation, or enforcement
of or compliance with any legal requirement relating to any Taxes.

“Revised Allocation Schedule” has the meaning set forth in Section 11.6(d).

“River Road Lease” has the meaning set forth in Section 5.14.

“Sale Documents” has the meaning set forth in Section 13.4(b).

“Sale Period” has the meaning set forth in Section 13.4(b).

“SEC” means the United States Securities and Exchange Commission.

“Self-Regulatory Organization” means the NASD, the NYSE, the AMEX, the MSRB, the
Chicago Stock Exchange, the Chicago Mercantile Exchange, the Chicago Board of
Trade, the Cincinnati Stock Exchange, the Minneapolis Grain Exchange, the New
York Futures Exchange, the Philadelphia Stock Exchange, or any other commission,
board, agency, or body that is not otherwise a governmental authority but is
charged with the supervision or regulation of brokers, dealers, securities
underwriting or trading, stock exchanges, commodities exchanges, insurance
companies or agents, investment companies, or investment advisers, or to the
jurisdiction or supervision of which any of the Applicable Entities are
otherwise subject.

“Seller” and “Sellers” have the meanings specified in the second recital to this
Agreement.

“Seller Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by NW Corp., Gartmore SA or either Seller
or an Affiliate of any of them under this Agreement or in connection herewith.

“Straddle Period” means any taxable year or period beginning on or before and
ending after the Closing Date.

“Subsidiary” means, with respect to any Person on a given date, any other Person
of which a majority of the voting power of the equity securities or equity
interests is owned directly or indirectly by such Person.

“Taxes” means all taxes, charges, fees, levies or like other assessments
(whether federal, state, local, or foreign) based upon or measured by income and
any other tax whatsoever, including gross receipts, profits, premium, sales,
use, occupation, value added, ad valorem, transfer, franchise, withholding,
payroll, employment, unemployment, excise, windfall profits, transfer, license,
occupation, or property taxes, together with any interest, penalties or
additions

 

11



--------------------------------------------------------------------------------

to tax resulting from, attributable to, or incurred in connection with any such
taxes or any contest or dispute thereof.

“Taxing Authority” means a taxing authority of the United States of America, any
state thereof or the District of Columbia, any local governmental subdivision
thereof, and any foreign government.

“Termination Date” has the meaning set forth in Section 12.1(b).

“Transition Services Agreement” has the meaning set forth in Section 5.12.

“Valuation Date” means the close of business on the last day of the month
preceding the month in which the Closing Date occurs, unless the Closing Date is
the last day of any month, then the Valuation Date shall be the close of
business on the Closing Date.

“Valuation Date Balance Sheet” has the meaning set forth in Section 2.5(b).

“WARN Act” has the meaning set forth in Section 13.7.

ARTICLE II

PURCHASE AND SALE; CLOSING; DETERMINATION OF PURCHASE PRICE

2.1 Purchase and Sale. On the terms and subject to the conditions set forth in
this Agreement, on the Closing Date, NW Corp. shall cause (i) NWD to sell,
transfer, assign, convey and deliver to NFS all of the Gartmore MF Capital Trust
Interests and (ii) NW Asset Management to sell, transfer, assign, convey and
deliver to NFS all of the Gartmore Distribution Services LLC Interests and all
of the Gartmore Investors Services LLC Interests, and NFS shall purchase and
accept (x) from NWD, the Gartmore MF Capital Trust Interests and (y) from NW
Asset Management, the Gartmore Distribution Services LLC Interests and the
Gartmore Investors Services LLC Interests.

2.2 Closing. The consummation of the sale of the Interests (the “Closing”) shall
be effective at 9:00 a.m., New York time, on the fifth (5th) Business Day after
all conditions to the respective obligations of the parties set forth in
Articles VII and VIII have been satisfied or waived (with the effective date and
time being referred to herein as the “Closing Date”). The physical transfer and
delivery of the Interests will occur at 8:00 a.m., Chicago time, on the Closing
Date, at the offices of Sidley Austin LLP, One South Dearborn Street, Chicago,
Illinois 60603, or at such other time, date and place as shall be mutually
agreed upon by the parties. Each party hereto agrees to use its reasonable best
efforts promptly to satisfy the conditions to the Closing to be satisfied by it
in order to expedite the Closing. Subject to fulfillment or waiver (where
permissible) of the conditions set forth in Articles VII and VIII, at the
Closing and concurrently with the physical transfer and delivery of the
Interests, NFS shall pay NW Corp., as agent for Sellers, an amount equal to the
Estimated Purchase Price by wire transfer of immediately available funds to the
bank account or accounts specified by NW Corp.

2.3 Purchase Price. The purchase price for the Interests (the “Purchase Price”)
shall be determined in accordance with Section 2.5 and shall be equal to the sum
of:

 

12



--------------------------------------------------------------------------------

 

(i)

$225,000,000 (Two Hundred Twenty-Five Million Dollars), plus,

 

 

(ii)

the amount by which Final Tangible Stockholders’ Equity exceeds zero, or, minus,

 

 

(iii)

the amount by which Final Tangible Stockholders’ Equity is less than zero.

2.4 Determination of Estimated Purchase Price. At least two Business Days prior
to the Closing Date, NW Corp. shall deliver to NFS a certificate of Sellers
executed on behalf of Sellers by the President or any Vice President of NWD,
dated the date of its delivery, (i) stating that there has been conducted under
the supervision of such officer a review of all relevant information and data
then available, (ii) setting forth Sellers’ good faith reasonable estimate of
the Estimated Purchase Price based upon the Estimated Valuation Date Balance
Sheet and (iii) attaching the Estimated Valuation Date Balance Sheet thereto.
The 2006 Pro Forma Balance Sheet that is contained in Section 3.9 of the
Disclosure Schedule is a representative example of the Estimated Valuation Date
Balance Sheet assuming a Valuation Date of December 31, 2006; provided, however,
that the final Estimated Valuation Date Balance Sheet shall be determined as
provided for in the definition thereof.

2.5 Determination of Purchase Price.

 

 

(a)

Within thirty (30) days after the Closing Date, NW Corp. shall:

 

 

(i)

prepare, using the same financial and accounting methods and procedures that
were used to prepare the Estimated Valuation Date Balance Sheet, a balance sheet
of the Applicable Entities as of the Valuation Date (after giving effect to the
elimination of Assets and Liabilities primarily related to the Non-Acquisition
Assets and to the sale, transfer, assignment, conveyance and delivery to
Gartmore Investors Services of the Gartmore SA Transferred Assets and the
assumption by Gartmore Investors Services of the Gartmore SA Assumed Liabilities
as contemplated by Section 5.10) (the “Preliminary Valuation Date Balance
Sheet”); the Preliminary Valuation Date Balance Sheet shall be subject to a
review by KPMG LLP, NW Corp.’s independent accounting firm, based upon agreed
upon procedures (the scope of which shall be as reasonably agreed to by the
Parties) and such accounting firm will render a report based upon such agreed
upon procedures (the “Agreed Procedures Report”)

 

 

(ii)

determine the Purchase Price in accordance with the provisions of this Agreement
(such Purchase Price as determined by NW Corp. being referred to as the
“Preliminary Purchase Price”); and

 

 

(iii)

deliver to NFS the Preliminary Valuation Date Balance Sheet, the Agreed
Procedures Report and a certificate setting forth the Preliminary Purchase Price
(collectively, the “Preliminary Accounting Report”).

 

13



--------------------------------------------------------------------------------

(b) Promptly following receipt of the Preliminary Accounting Report, NFS may
review the same and, within thirty (30) days after the date of such receipt, may
deliver to NW Corp. a certificate (signed by the President or any Vice President
of NFS) setting forth its objections to the Preliminary Valuation Date Balance
Sheet and the Preliminary Purchase Price as set forth in the Preliminary
Accounting Report, together with a summary of the reasons therefor and
calculations which, in its view, are necessary to eliminate such objections. If
NFS does not so object within such 30-day period, the Preliminary Valuation Date
Balance Sheet and the Preliminary Purchase Price set forth in the Preliminary
Accounting Report shall be final and binding as the “Valuation Date Balance
Sheet” and the Purchase Price, respectively, for purposes of this Agreement but
shall not limit the representations, warranties, covenants and agreements of the
parties set forth elsewhere in this Agreement.

(c) If NFS so objects within such 30-day period, NFS and NW Corp. shall use
their reasonable best efforts to resolve by written agreement (the “Agreed
Adjustments”) any differences as to the Preliminary Valuation Date Balance Sheet
and the Preliminary Purchase Price and, if NFS and NW Corp. so resolve any such
differences, the Preliminary Valuation Date Balance Sheet and the Preliminary
Purchase Price set forth in the Preliminary Accounting Report as adjusted by the
Agreed Adjustments shall be final and binding as the Valuation Date Balance
Sheet and the Purchase Price, respectively, for purposes of this Agreement but
shall not limit the representations, warranties, covenants and agreements of the
parties set forth elsewhere in this Agreement.

(d) If any objections raised by NFS are not resolved by Agreed Adjustments
within the 30-day period next following such 30-day period, then NFS and NW
Corp. shall submit the objections that are then unresolved to a national
accounting firm reasonably acceptable to both NFS and NW Corp. and such firm
(the “Accounting Firm”) shall be directed by NFS and NW Corp. to resolve the
unresolved objections (based solely on the presentations by NFS and NW Corp. as
to whether any disputed matter had been determined in a manner consistent with
this Agreement) as promptly as reasonably practicable and to deliver written
notice to each of NFS and NW Corp. setting forth its resolution of the disputed
matters. The Preliminary Valuation Date Balance Sheet and the Preliminary
Purchase Price, after giving effect to any Agreed Adjustments and to the
resolution of disputed matters by the Accounting Firm, shall be final and
binding as the Valuation Date Balance Sheet and the Purchase Price,
respectively, for purposes of this Agreement but shall not limit the
representations, warranties, covenants and agreements of the parties set forth
elsewhere in this Agreement.

(e) The parties hereto shall make available to NFS, NW Corp. and, if applicable,
the Accounting Firm, such books, records and other information (including work
papers) as any of the foregoing may reasonably request to prepare or review the
Preliminary Accounting Report or any matters submitted to the Accounting Firm.
The fees and expenses of the Accounting Firm shall be paid proportionately by
NFS and NW Corp. based on the determination of the Accounting Firm of the
unresolved objections submitted to it pursuant to Section 2.5(d). The
calculation of such proportionate payments shall be based on the relative
position of the determination of the Accounting Firm in comparison to the
positions submitted to it by NFS and NW Corp. pursuant to Section 2.5(d).

 

14



--------------------------------------------------------------------------------

2.6 Adjustment. Promptly (but not later than five (5) Business Days) after the
determination of the Purchase Price pursuant to Section 2.5 that is final and
binding as set forth therein:

(a) if the Purchase Price exceeds the Estimated Purchase Price, NFS shall pay to
NW Corp., as agent for Sellers, by wire transfer of immediately available funds
to such bank account of NW Corp. as NW Corp. shall designate in writing to NFS,
an amount equal to the excess of the Purchase Price over the Estimated Purchase
Price, plus interest on such excess from the Closing Date to the date of payment
thereof at the Agreed Rate; or

(b) if the Estimated Purchase Price exceeds the Purchase Price, NW Corp., as
agent for Sellers, shall pay to NFS, by wire transfer of immediately available
funds to such bank account of NFS as NFS shall designate in writing to NW Corp.,
an amount equal to the excess of the Estimated Purchase Price over the Purchase
Price, plus interest on such excess from the Closing Date to the date of payment
thereof at the Agreed Rate.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF NW CORP.

NW Corp. represents and warrants to NFS, as of the date hereof and as of the
Closing Date, as follows:

3.1 Capacity of NW Corp. NW Corp. is a corporation duly organized, validly
existing, and in good standing under the Laws of the State of Ohio and has all
requisite corporate power and authority to enter into this Agreement and to
perform, and to cause its Subsidiaries to perform, each of their respective
obligations hereunder.

3.2 Authority Relative to this Agreement. (a) The execution and delivery of this
Agreement, and the consummation of the transactions contemplated hereby,
(i) have been determined to be fair, from a financial point of view, to NW Corp.
and recommended for approval by the Special Committee of the Board of Directors
of NW Corp., (ii) have been duly and validly authorized by the Board of
Directors of NW Corp., and by all necessary corporate action on the part of NW
Corp. and (iii) have been, or prior to the Closing will be, duly and validly
authorized by all necessary corporate action on the part of each of NW Corp.’s
applicable Subsidiaries.

(b) This Agreement has been duly and validly executed and delivered by NW Corp.
and, assuming this Agreement constitutes a legal, valid and binding agreement of
NFS, constitutes a legal, valid, and binding agreement of NW Corp., enforceable
against NW Corp. in accordance with its respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. Each of the Seller Ancillary Agreements to which NW Corp. is
a party has been duly authorized by NW Corp. and, upon execution and delivery by
NW Corp. and, assuming each such Seller Ancillary Agreement constitutes a legal,
valid and binding agreement of the other parties thereto, will constitute a
legal, valid, and binding agreement of NW Corp., enforceable against NW Corp. in
accordance with its respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and

 

15



--------------------------------------------------------------------------------

similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

(c) Each of the Seller Ancillary Agreements to which Gartmore SA or either
Seller will be a party has been duly authorized by Gartmore SA or such Seller
and, upon execution and delivery by Gartmore SA or such Seller and, assuming
each such Seller Ancillary Agreement constitutes a legal, valid and binding
agreement of the other parties thereto, will constitute a legal, valid, and
binding agreement of Gartmore SA or such Seller, as applicable, enforceable
against Gartmore SA or such Seller in accordance with its respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

3.3 No Violation. Except as set forth in Section 3.3 of the Disclosure Schedule,
the execution, delivery, and performance of this Agreement and any Seller
Ancillary Agreement and the consummation of the transactions contemplated hereby
and thereby will not violate or conflict with the Constitutive Documents of NW
Corp. or of any of its applicable Subsidiaries, including any such Subsidiaries
having an ownership interest in the Interests.

3.4 Organization, Qualification of the Applicable Entities. (a) Each of Gartmore
Distribution Services and Gartmore Investors Services has been duly incorporated
and is validly existing and in good standing under the Laws of the State of
Delaware and Ohio, respectively, and Gartmore MF Capital Trust has been duly
created as a statutory trust and is validly existing and in good standing under
the Laws of the State of Delaware. Each of the Applicable Entities has all
requisite power and authority to conduct its Business as currently being
conducted and, in the case of Gartmore Investors Services, as to be conducted
immediately after the transfer of the Gartmore SA Transferred Assets and the
assumption of the Gartmore SA Assumed Liabilities contemplated by Section 5.10.
Each of the Applicable Entities is duly qualified to do business, and each is in
good standing (to the extent such concept is applicable to such entity), in the
jurisdictions where the nature of its Business or the ownership or leasing of
its properties makes such qualification necessary, except where the failure to
be so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a NWD Material Adverse Effect.

(b) Copies of the Constitutive Documents of each of the Applicable Entities have
heretofore been delivered to NFS and such copies are true, accurate, and
complete as of the date hereof.

3.5 No Subsidiaries of Applicable Entities; Investments. None of the Applicable
Entities has any Subsidiaries. Except as set forth in Section 3.5 of the
Disclosure Schedule, none of the Applicable Entities, directly or indirectly,
owns, of record or beneficially, any outstanding voting securities or other
equity interests in any corporation, partnership, joint venture or other entity.

3.6 Capitalization of Applicable Entities; Title to the Interests. (a) As of the
date hereof, the authorized capital stock of each of Gartmore Distribution
Services and Gartmore Investors Services and the number of shares of each class
of capital stock of each of Gartmore Distribution Services and Gartmore
Investors Services that are issued and outstanding are set

 

16



--------------------------------------------------------------------------------

forth in Section 3.6 of the Disclosure Schedule. As of the date hereof, all of
the issued and outstanding shares of capital stock of each of Gartmore
Distribution Services and Gartmore Investors Services have been duly authorized
and validly issued, are fully paid and nonassessable, and have not been issued
in violation of any preemptive rights of any stockholders and all of such shares
are beneficially owned and held of record by NW Asset Management, an indirect
wholly owned Subsidiary of NW Corp., free and clear of any Lien. Upon
consummation of the Gartmore Distribution Services Conversion and the Gartmore
Investors Services Merger contemplated by Section 5.11, all of the issued and
outstanding limited liability company interests of Gartmore Distribution
Services and Gartmore Investors Services will be beneficially owned and held of
record by NW Asset Management, free and clear of any Lien.

(b) As of the date hereof, the authorized units of beneficial interest of
Gartmore MF Capital Trust and the number of units of beneficial interest issued
and outstanding are set forth in Section 3.6 of the Disclosure Schedule. As of
the date hereof, all of the issued and outstanding units of beneficial interests
of Gartmore MF Capital Trust have been duly authorized and validly issued, are
fully paid and nonassessable, and have not been issued in violation of any
preemptive rights of any unitholders and all of such units are beneficially
owned and held of record by NWD, an indirect wholly owned Subsidiary of NW
Corp., free and clear of any Lien.

(c) Except as set forth in Section 3.6 of the Disclosure Schedule, there are no
outstanding subscriptions, options, warrants, calls, rights, convertible
securities, obligations to make capital contributions or advances, or voting
trust arrangements, proxies, shareholder agreements or other agreements,
commitments or understandings of any character relating to the issued or
unissued capital stock of, or beneficial interests in, any of the Applicable
Entities or preferred securities, or securities convertible into, exchangeable
for or evidencing the right to subscribe for any shares of capital stock, or
beneficial interests in, any of the Applicable Entities.

3.7 Employment and Employee Benefits Matters; Severance. (a) Section 3.7(a) of
the Disclosure Schedule sets forth a list of (i) all employee benefit plans
(within the meaning of Section 3(3) of ERISA) and all bonus, stock option, stock
purchase, restricted stock, incentive, deferred compensation, retiree health or
life insurance, supplemental retirement, severance or other benefit plans,
programs or arrangements, that are maintained, contributed to or sponsored by NW
Corp. or its Affiliates for the benefit of any employee of the Applicable
Entities, and (ii) all individual employment, retention, termination, severance
or other similar contracts or agreements pursuant to which NW Corp., an
Applicable Entity or any of their respective Affiliates currently has any
obligation with respect to any employee of the Applicable Entities
(collectively, the “Employees”) (such plans, programs, arrangements, contracts
and agreements, the “Employee Plans”). Except as set forth in Section 3.7(a) of
the Disclosure Schedule, NW Corp. has previously made available to NFS a true
and complete copy of each Employee Plan and all amendments thereto (or in the
case of any Employee Plan that is not written, a written description of such
plan) and, in the case of any Employee Plan sponsored or maintained by an
Applicable Entity, to the extent applicable, a copy of all current summary plan
descriptions, summaries of material modifications and the most recent annual
report (Form 5500) prepared in connection with any such plan.

 

17



--------------------------------------------------------------------------------

(b) Except as set forth in Section 3.7(b) of the Disclosure Schedule, none of
the Employee Plans is a multiemployer plan (within the meaning of Section 3(37)
or 4001(a)(3) of ERISA) or a single employer plan (within the meaning of
Section 4001(a)(15) of ERISA) for which NW Corp., the Applicable Entities or any
of their respective Affiliates would reasonably be expected to incur Liability
under Section 4063 or 4064 of ERISA.

(c) Each Employee Plan that is intended to be qualified under Section 401(a) of
the Code has received a favorable determination or opinion letter from the IRS
that it is so qualified, and, to the Knowledge of NW Corp., no fact or event has
occurred since the date of such determination or opinion letter that would
reasonably be expected to adversely affect such qualification. To the extent
applicable, NW Corp. has previously made available to NFS copies of the most
recent IRS determination or opinion letters with respect to each Employee Plan
sponsored or maintained by an Applicable Entity.

(d) With respect to each Employee Plan, neither NW Corp., the Applicable
Entities or any of their respective Affiliates are currently liable for any
material Tax arising under Section 4971, 4972, 4975, 4979, 4980 or 4980B of the
Code, and, to the Knowledge of NW Corp., no fact or event exists that would give
rise to any such material Tax Liability, except as set forth in Section 3.7(d)
of the Disclosure Schedule. None of NW Corp., the Applicable Entities or any of
their respective Affiliates has incurred any material Liability under or arising
out of Title IV of ERISA (other than any Liability for premiums to the Pension
Benefit Guaranty Corporation arising in the ordinary course of business), and no
fact or event exists that would reasonably be expected to result in such a
Liability. None of the Assets of the Applicable Entities is the subject of any
Lien arising under Section 302(f) of ERISA or Section 412(n) of the Code and
none of NW Corp., the Applicable Entities or any of their respective Affiliates
has been required to post any security under Section 307 of ERISA or
Section 401(a)(29) of the Code with respect to any Employee Plan, and, to the
Knowledge of NW Corp., no fact or event exists that would reasonably be expected
to give rise to any such Lien or requirement to post any such security.

(e) To the Knowledge of NFS, each Employee Plan is now and has been operated in
all material respects in accordance with the requirements of all applicable
laws, including ERISA and the Code.

(f) Section 3.7(f) of the Disclosure Schedule sets forth a list of the Employees
who are primarily engaged in the business conducted with respect to the
Non-Acquisition Assets and the agreements or policies that could require the
payment of severance to them upon a sale of the Non-Acquisition Assets to a
third party (the “Active Management Severance Obligations”).

3.8 No Conflict; Government Filings. Except as set forth in Section 3.8 of the
Disclosure Schedule, neither the execution and delivery of this Agreement or any
Seller Ancillary Agreement, nor the performance of the transactions contemplated
hereby or thereby will: (a) (i) violate or conflict with the Constitutive
Documents of any of the Applicable Entities; or (ii) result in or constitute a
default (or an event that, with notice or lapse of time or both, would
constitute a default), breach or violation of any contract or instrument
(including options, warrants or convertible securities) which relates to the
voting of, restricts the transfer of, requires the issuance or sale of, or
creates rights in any Person with respect to, the Interests; or (b) to the

 

18



--------------------------------------------------------------------------------

Knowledge of NW Corp., violate any Law, License or Order affecting any of the
Applicable Entities, except for such violations that would not, individually or
in the aggregate, reasonably be expected to have a NWD Material Adverse Effect.
Except as set forth in Section 3.8 of the Disclosure Schedule, no consent,
approval, permit, notice, order, or authorization of, or registration,
application, declaration, or filing (each a “Consent” or “Filing”) with any
Person is required with respect to any of the Applicable Entities in connection
with the execution and delivery of this Agreement or any of the Seller Ancillary
Agreements and the consummation of the transactions contemplated hereby or
thereby, except for such Consents or Filings the failure of which to make or
obtain would not, individually or in the aggregate, prevent or be a material
impediment to the consummation of the transactions contemplated hereby or the
conduct of the businesses of the Applicable Entities from and after the Closing
Date.

3.9 Financial Statements. (a) NW Corp. (i) has previously furnished NFS with
copies of audited consolidated financial statements for NWD and its Subsidiaries
as of and for the years ended December 31, 2005 and 2004 (including audited
balance sheets and related statements of operations, changes in stockholders’
equity, and cash flow) (collectively, the “GAAP Financial Statements”); and
(ii) is attaching to Section 3.9(a) of the Disclosure Schedule preliminary
unaudited consolidated financial statements for NWD and its Subsidiaries as of
and for the year ended December 31, 2006, which financial statements do not
include a consolidated statement of cash flow, a consolidated statement of
changes in stockholders’ equity or notes (collectively, the “2006 Financial
Statements”).

(b) The GAAP Financial Statements fairly present in all material respects the
financial position of NWD and its Subsidiaries as of their respective dates and
the results of operations of NWD and its Subsidiaries for the periods therein
set forth, in each case in accordance with GAAP consistently applied. Except as
noted in Section 3.9(b)(i) of the Disclosure Schedule, the 2006 Financial
Statements were prepared in the normal and ordinary course of business and have
been prepared in a manner consistent with that employed in preparing the GAAP
Financial Statements. The 2006 Financial Statements do not contain footnote
disclosures and are subject to normal recurring year-end adjustments, but
otherwise fairly present in all material respects the results of operations of
NWD and its Subsidiaries for the year ended December 31, 2006. The GAAP
Financial Statements and the 2006 Financial Statements were prepared from the
books and records of NWD and each of its Subsidiaries, and such books and
records are complete and correct in all material respects, except as set forth
in Section 3.9(b)(ii) of the Disclosure Schedule.

(c) Section 3.9 of the Disclosure Schedule contains the unaudited pro forma
combined balance sheet of the Applicable Entities as of December 31, 2006 (the
“2006 Pro Forma Balance Sheet”). The 2006 Pro Forma Balance Sheet has been
derived from the consolidated balance sheet as of December 31, 2006 included in
the 2006 Financial Statements by making the adjustments set forth in Section 3.9
of the Disclosure Schedule. Except for the limitations described in Sections
3.9(b)(i) and 3.9(b)(ii) of the Disclosure Schedule, which limitations also
apply to the 2006 Pro Forma Balance Sheet, the 2006 Pro Forma Balance Sheet has
been prepared in accordance with GAAP and presents fairly in all material
respects the Assets and Liabilities of the Applicable Entities on a pro forma
combined basis (after giving effect to the elimination of Assets and Liabilities
primarily related to the Non-Acquisition Assets and to the sale, transfer,
assignment, conveyance and delivery to Gartmore Investors Services of

 

19



--------------------------------------------------------------------------------

the Gartmore SA Transferred Assets and the assumption by Gartmore Investors
Services of the Gartmore SA Assumed Liabilities as contemplated by Section 5.10)
consistent with the books and records and past practices of the Applicable
Entities.

(d) The audited balance sheets for the Applicable Entities as of December 31,
2006 delivered to NFS pursuant to Section 5.13, shall be prepared in accordance
with GAAP and present fairly in all material respects the Assets and Liabilities
of the Applicable Entities.

3.10 Sufficiency of Assets. Except with respect to the Non-Acquisition Assets,
after giving effect to the sale, transfer, assignment, conveyance and delivery
to Gartmore Investors Services of the Gartmore SA Transferred Assets as
contemplated by Section 5.10 and the arrangements contemplated by Section 5.12,
the Applicable Entities will own or have the right to use all Assets necessary
for them to conduct the business of advising (including via advisory and
sub-advisory agreements), administering and otherwise supporting the NWD Funds
immediately following the Closing substantially as such activities are being
conducted on the date hereof.

3.11 Compliance with Laws; Permits.

(a) Except as set forth in Section 3.11 of the Disclosure Schedule, to the
Knowledge of NW Corp.: (i) since January 1, 2006, neither NWD nor any of its
Subsidiaries has received any notice from any Governmental Entity or any other
person that any of the Applicable Entities is in violation of, or has violated,
any applicable provisions of any Laws; and (ii) none of the Applicable Entities
has any executive officers or directors who, since January 1, 2006, have been
the subject of any investigation (excluding routine examinations by
Self-Regulatory Organizations), disciplinary proceeding or enforcement order
arising under any applicable provisions of any Laws, and no such investigation,
disciplinary proceeding or proceedings for the issuance of any enforcement order
is pending or threatened, except in the case of each of clauses (i) and (ii) for
violations or alleged violations that would not, individually or in the
aggregate, reasonably be expected to result in a NWD Material Adverse Effect. To
the Knowledge of NW Corp., each of the Applicable Entities has made all filings
required to be made by it under applicable regulatory requirements since
December 31, 2005, and all such filings have complied with the applicable
regulatory requirements, except for such failures that would not, individually
or in the aggregate, reasonably be expected to result in a NWD Material Adverse
Effect. To the Knowledge of NW Corp., none of the Applicable Entities or any
executive officer or director of any Applicable Entity is subject to a statutory
disqualification that could be the basis for a suspension, revocation, or
limitation of the license of, or ability to obtain a license for any Applicable
Entity, except for such failures that would not, individually or in the
aggregate, reasonably be expected to result in a NWD Material Adverse Effect.

(b) To the Knowledge of NW Corp., each of the Applicable Entities which is
required to be registered as a broker/dealer, investment advisor, transfer agent
or in another capacity with the SEC or any other Governmental Entity is duly
registered as such and such registrations are in full force and effect, except
where the absence to be so registered would not, individually or in the
aggregate, be expected to result in a NWD Material Adverse Effect.

(c) To the Knowledge of NW Corp., each NWD Fund is in compliance in all material
respects with all applicable Laws, including the Investment Company Act, the
Investment

 

20



--------------------------------------------------------------------------------

Advisers Act of 1940, as amended, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the Code, and all applicable state
securities laws and rules. Each NWD Fund is qualified, and has been qualified
for all taxable years during which it has conducted business, as a regulated
investment company in accordance with Subchapter M of the Code. Each NWD Fund
has complied and is in compliance in all material respects with the investment
policies and restrictions set forth in its registration statement currently in
effect. To the Knowledge of NW Corp., the value of the net Assets of each NWD
Fund has been determined and is being determined using portfolio valuation
methods that comply in all material respects with the methods described in its
registration statement and the requirements of the Investment Company Act. To
the knowledge of NW Corp., there are no legal or governmental actions,
investigations, inquiries, or proceedings pending or, to the Knowledge of NW
Corp., threatened against any NWD Fund that would question the right, power, or
capacity of (i) any NWD Fund to conduct its Business as conducted now or at any
time in the past or (ii) NW Corp. or NFS to enter into this Agreement or to
consummate the transactions contemplated by this Agreement.

3.12 Litigation. Except as set forth in Section 3.12 of the Disclosure Schedule,
there is no action, suit, hearing, arbitration, or proceeding (public or
private) of any Governmental Entity or any other Person, pending, or to the
Knowledge of NW Corp., threatened against NW Corp. or any of the Applicable
Entities, which, if adversely determined or resolved, would be reasonably
expected to have a NWD Material Adverse Effect, and there are no existing or
threatened-in-writing Orders involving a specific monetary judgment or penalty
(other than those of general application) affecting any of the Applicable
Entities, which would have a NWD Material Adverse Effect.

3.13 Labor Relations and Employment. Except to the extent set forth in
Section 3.13 of the Disclosure Schedule: (a) there is no labor strike, material
labor dispute, slowdown, stoppage, or lockout actually pending, or to the
Knowledge of NW Corp., threatened against or affecting any of the Applicable
Entities, and since January 1, 2004, there has not been any such action; (b) to
the Knowledge of NW Corp., there are no pending union claims to represent the
employees of any of the Applicable Entities, there are no current union
organizing activities among the employees of any of the Applicable Entities, and
no Applicable Entity has received notice of any unfair labor practice complaint
or charge against it pending before the NLRB; (c) none of the Applicable
Entities is a party to or bound by any collective bargaining or similar
agreement with any labor organization, or work rules or practices agreed to with
any labor organization or employee association, applicable to employees of any
of the Applicable Entities; and (d) to the Knowledge of NW Corp., there are no
written personnel policies, rules, or procedures applicable to employees of the
Applicable Entities. Except as set forth in Section 3.13 of the Disclosure
Schedule, no employee, officer, director, or independent contractor of any of
the Applicable Entities is entitled to any payment of money or other thing of
value or will receive any rights with respect to the capital stock of any of the
Applicable Entities as a result of the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby. Except as set forth
in Section 3.13 of the Disclosure Schedule, none of the transactions
contemplated by this Agreement shall constitute a triggering event under any
employment, severance, or termination agreement or other compensation
arrangement or any plan currently in effect which (either alone or upon the
occurrence of any additional or subsequent event) would result in any payment,
acceleration, vesting, or increase in benefits to

 

21



--------------------------------------------------------------------------------

any current or former officer, employee, director, or independent contractor of
any of the Applicable Entities which would constitute an “excess parachute
payment” (as such term is defined in Section 280G(b)(1) of the Code).

3.14 Broker’s or Finder’s Fees. No broker, investment banker, financial advisor
or other person, other than Goldman Sachs & Co., the fees and expenses of which
will be paid by NW Corp., is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by NW Corp. or any
of its Affiliates.

3.15 Non-Acquisition Assets and Liabilities. All of the Non-Acquisition Assets
are as set forth in Section 1.1 of the Disclosure Schedules, and there are no
other Assets or Liabilities in respect thereof except as so listed.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF NFS

NFS represents and warrants to NW Corp., as of the date hereof and as of the
Closing Date, as follows:

4.1 Capacity of NFS. NFS is a corporation duly organized, validly existing, and
in good standing under the Laws of the State of Delaware and has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder.

4.2 Validity and Execution of Agreement. The execution and delivery of this
Agreement and any other agreements contemplated hereby, and the consummation of
the transactions contemplated hereby and thereby, have been (i) determined to be
fair, from a financial point of view, to NFS and recommended for approval by the
Special Committee of the Board of Directors of NFS, and (ii) duly and validly
authorized by the Board of Directors of NFS, and by all necessary corporate
action on the part of NFS. When executed and delivered, the Transition Services
Agreement and the consummation of the transactions contemplated thereby will be
duly and validly authorized by the Board of Directors of NFS, and by all
necessary corporate action on the part of NFS. The Board of Directors of NFS has
duly approved this Agreement and no further corporate action is required for
this Agreement to be enforceable against NFS. This Agreement has been duly
executed and delivered by NFS and, assuming this Agreement constitutes a valid
and binding agreement of NW Corp., constitutes a legal, valid and binding
agreement of NFS, enforceable against NFS in accordance with its terms, subject
to the qualification that enforcement of the rights and remedies created hereby
is subject to: (a) bankruptcy, insolvency, reorganization, moratorium and other
Laws of general application affecting the rights and remedies of creditors; and
(b) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

4.3 No Conflict. Neither the execution and delivery of this Agreement nor the
performance of the transactions contemplated herein by NFS will: (a) violate or
conflict with any of the provisions of the certificate of incorporation or
bylaws of NFS or (b) subject to the governmental approvals and other matters
referred to in the following sentence, violate any Law, License or Order to
which NFS is subject except for such violations that would not, individually

 

22



--------------------------------------------------------------------------------

or in the aggregate, reasonably be expected to have an NFS Material Adverse
Effect. Except as set forth in Section 4.3 of the Disclosure Schedule, no
Consent or Filing with any Person is required with respect to the execution and
delivery of this Agreement by NFS and the consummation of the transactions
contemplated hereby, except for such Consents or Filings the failure of which to
make or obtain would not, individually or in the aggregate, prevent or be a
material impediment to the consummation of the transactions contemplated hereby.

4.4 Broker’s or Finder’s Fees. No broker, investment banker, financial advisor
or other person, other than Credit Suisse Securities (USA) LLC, the fees and
expenses of which will be paid by NFS, is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by NFS.

4.5 Litigation. There is no lawsuit or legal, administrative or regulatory
proceeding, or investigation pending or, to the Knowledge of NFS, threatened in
writing against NFS which would reasonably be expected to materially impair the
ability of NFS to perform its obligations hereunder or reasonably be expected to
prevent the consummation of any of the transactions contemplated hereby.

4.6 Investment Representation. NFS will acquire the Interests for its own
account, and NFS has no present intention of resale or other distribution
thereof. NFS will refrain from transferring or otherwise disposing of the
Interests, or any interest therein, in such manner as to violate any
registration provision of federal or state securities Laws.

4.7 No Disqualification. To the Knowledge of NFS, neither NFS nor any
“affiliated person” (as defined in the Investment Company Act) of NFS is (taking
into account any applicable exemption) ineligible pursuant to Section 9(a) or
9(b) of the Investment Company Act to serve as an investment adviser (or in any
other capacity contemplated in the Investment Company Act) to an NWD Fund, and
there is no proceeding pending or, to the Knowledge of NFS, threatened by any
Governmental Entity, which would result in the ineligibility of NFS or any
“affiliated persons” of NFS to serve in any such capacities. Neither NFS nor any
“affiliated person” (as defined in the Advisers Act) of NFS is ineligible
pursuant to Section 203 of the Advisers Act to serve as a registered investment
adviser or “associated person” (as defined in the Advisers Act) of a registered
investment adviser, and there is no proceeding pending or, to the knowledge of
NFS, threatened by any Governmental Entity, which would result in the
ineligibility of NFS or any “affiliated person” to serve in any such capacities.

4.8 Safe Harbor. Neither NFS nor any of its Affiliates has any express or
implied understanding or arrangement which would impose an unfair burden on any
investment company registered under the Investment Company Act for which any of
the Applicable Entities provides investment advisory serves that would preclude
satisfaction of the safe harbor provided by Section 15(f) of the Investment
Company Act.

4.9 Financing. NFS will have as of the Closing Date sufficient funds available
for it to pay the Purchase Price and to pay all fees and expenses relating to
the transactions contemplated hereby.

 

23



--------------------------------------------------------------------------------

ARTICLE V

PRE-CLOSING COVENANTS OF NW CORP.

NW Corp. covenants and agrees to take (and to cause its Subsidiaries, including
the Applicable Entities, to take) the following actions between the date hereof
and the Closing Date:

5.1 General. NW Corp. will use its reasonable best efforts to take all actions
and to do all things necessary, proper, or advisable in order to consummate and
make effective the transactions contemplated by this Agreement.

5.2 Notices and Consents. NW Corp. will give any reasonable notices to third
parties, and NW Corp. will use its reasonable best efforts to obtain any third
party consents that are reasonably necessary in order to consummate the
transactions contemplated by this Agreement (including any Consents and Filings
listed in Section 3.8 of the Disclosure Schedule). NW Corp. will give any
notices to, make any filings with, and use its reasonable best efforts to obtain
any authorizations, consents, and approvals of Governmental Entities in
connection with the matters referred to herein. The parties will cooperate with
one another and use their respective reasonable best efforts to assist one
another in obtaining all such approvals or consents. With respect to NWD Fund
Consents, the foregoing general provisions of Section 5.1 and this Section 5.2
shall be subject to the more specific provisions of Section 5.8.

5.3 Conduct of Business. Except as otherwise contemplated by this Agreement,
except as required pursuant to agreements entered into prior to the date hereof,
except as set forth on Section 5.3 of the Disclosure Schedule or except as
otherwise approved in writing by NFS, pending the Closing Date, NW Corp. shall
use its reasonable best efforts to cause each of the Applicable Entities to:
(a) conduct their Business in the normal and ordinary course of business
consistent with past practice; (b) preserve their present business organization
and relationships; (c) preserve the rights, franchises, goodwill, and relations
of their customers, suppliers, and others with whom business relationships
exist; (d) not (i) permit any of the Assets to be subject to a Lien other than a
Lien arising or occurring in the normal course of business that would not,
individually or in the aggregate, materially adversely affect the value of, or
materially adversely interfere with the use of, the property subject thereto;
(ii) increase, except as required by employment agreements existing on the date
hereof or consistent with past practice, the wages, salaries, compensation,
pension, or other benefits payable to any employee of the Applicable Entities;
(iii) hire any new employees, enter into or amend any consulting agreements,
retention agreements or other employment agreements, or establish any new
compensation or benefit plans (if NW Corp. desires to undertake any of the
actions listed in this clause (iii) and seeks the written approval of NFS, such
approval will not be unreasonably withheld); (iv) notwithstanding clause
(ii) above, establish, increase, amend or modify bonuses or any bonus policy or
plan for any employee of the Applicable Entities for worked performed or to be
performed during 2007; (v) change accounting methods or the maintenance or
method of the preparation of books and records; or (vi) prepare or file any
material Return inconsistent with past practice or, on any such Return, take any
material position, make any election, or adopt any method that is inconsistent
with positions taken, elections made or methods used in preparing or filing
similar Returns in prior periods; and (e) not to declare or pay any dividend,
distribution, or other similar payment (except that the Applicable Entities may
make dividends of cash or investment Assets as permitted by Section 13.3).

 

24



--------------------------------------------------------------------------------

5.4 Notice of Developments. NW Corp. will give written notice to NFS of any
material development which causes or is reasonably likely to cause a breach of
any of its own representations and warranties within five (5) days after any
person listed in the definition of “Knowledge of NW Corp.” becomes aware of any
such development; provided, however, NW Corp. agrees that this Section 5.4 shall
in no way limit or waive the remedies available to NFS.

5.5 Exclusivity. Subject to Section 13.4, NW Corp. will: (a) not solicit,
initiate, or encourage the submission of any proposal or offer from any Person
relating to the acquisition of any capital stock or other voting securities, or
any portion of the Assets, of any of the Applicable Entities (including any
acquisition structured as a merger, consolidation or share exchange); or
(b) participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any person to do or seek any of the
foregoing. NW Corp. will notify NFS immediately if any Person makes any
proposal, offer, inquiry, or contact with respect to any of the foregoing.

5.6 Maintenance of Records. NW Corp. will use its reasonable best efforts to
cause each of the Applicable Entities to maintain and continue to keep its
books, accounts and records in the usual manner and consistent with prior
practice.

5.7 Compliance with Laws. NW Corp. will use its reasonable best efforts to cause
each of the Applicable Entities to comply in all material respects with all
Laws.

5.8 NWD Fund Consents.

(a) NW Corp. will use its reasonable best efforts and cause each of the
Applicable Entities, as applicable, to use their respective reasonable best
efforts to, in accordance with Law, as promptly as practicable following the
date hereof, obtain all such consents, approvals or other actions, if any, by
the boards of directors or comparable governing bodies, regulating or
Self-Regulatory Organizations or shareholders as required by Law or the
contractual or other arrangements governing each NWD Fund of the relevant
Applicable Entities’ services to such NWD Fund so that after the Closing each of
the relevant Applicable Entities may continue managing and/or providing services
to such NWD Fund on terms, taken as a whole, that are no less favorable to each
such Applicable Entity than the terms of the existing Investment Advisory
Arrangement between such NWD Fund and each such Affiliated Entity (each a “NWD
Fund Consent”) except as set forth in Section 5.8(a) of the Disclosure Schedule.
Without limiting the generality of the foregoing, with respect to each NWD Fund,
NW Corp. will use its reasonable best efforts and cause each of the Applicable
Entities, as applicable, to use their respective reasonable best efforts to, in
accordance with Law, as promptly as practicable following the date hereof,
(i) obtain the approval of each Fund Board of a new Investment Advisory
Arrangement, to be effective at the Closing, containing terms, taken as a whole,
that are no less favorable to each of the relevant Applicable Entities than the
terms of the existing Investment Advisory Arrangement between such NWD Fund and
the relevant Applicable Entities, (ii) as promptly as practicable following
receipt of the approval described in clause (i) above, cause each Fund Board to
call a meeting of the shareholders of each NWD Fund (which may be a special or
annual meeting) to be held as promptly as reasonably practicable for the purpose
of obtaining the requisite approval of such shareholders for such new Investment
Advisory Arrangement, as applicable, (iii) as promptly as practicable following
receipt of the approval described in clause

 

25



--------------------------------------------------------------------------------

(i) above, prepare and file, or use its reasonable best efforts to cause each
NWD Fund to prepare and file, with the SEC and all other applicable Governmental
Entities all registration statements and proxy solicitation materials required
to be distributed to the shareholders of each NWD Fund with respect to the
actions recommended for shareholder approval by the applicable Fund Board and
mail, or cause to be mailed, such proxy solicitation materials as promptly as
practicable after clearance by the SEC (if applicable) and (iv) as promptly as
practicable following the mailing of the proxy materials, submit, or use its
reasonable best efforts to cause to be submitted, to the shareholders of each
NWD Fund for a vote at a shareholders meeting the proposals described in clause
(ii) above.

(b) The parties hereto agree that the NWD Fund Consents contemplated by
Section 5.8(a) shall be deemed validly obtained only if such approval is in full
force and effect at the Closing and the Fund Board (or other applicable
governing body) for such NWD Fund has not indicated, either orally or in
writing, that the applicable NWD Fund has terminated or intends to terminate (in
whole or in part) its existing or new Investment Advisory Arrangement prior to
or following the Closing.

(c) In connection with obtaining the NWD Fund Consents and other actions
required by Sections 5.8(a) and 5.8(b), at all times prior to the Closing, NW
Corp. shall take reasonable steps to keep NFS informed of the status of
obtaining such NWD Fund Consents and, upon NFS’s request, make available to NFS
copies of all such executed NWD Fund Consents and make available for inspection
by NFS documentation of such NWD Fund Consents and any related materials, such
as telephone logs and other records relating to the NWD Fund Consent process.

(d) For each NWD Fund Consent that is not reasonably likely to be obtained by
the Closing (in the good faith judgment of NW Corp.), NW Corp. shall use its
reasonable best efforts to obtain and deliver at Closing a new interim
investment advisory contract that has been approved by the relevant Fund Board,
that meets the requirements of Rule 15a-4 under the Investment Company Act and
that is otherwise in a form reasonably satisfactory to NFS and its counsel.

5.9 Proxy Materials; Supplemental Prospectuses.

(a) NW Corp. agrees that the information and data that is or will be contained
in the proxy materials or prospectus (or any supplemental prospectus) to be
furnished to the shareholders of any NWD Fund to the extent shareholder approval
is required under applicable Laws or the applicable Investment Advisory
Arrangement for the purpose of providing NWD Fund Consent or approving any
interim or new Investment Advisory Arrangement will not contain, at the time
(i) they are presented to the Fund Board of a NWD Fund and (ii) the proxy
materials and prospectus (or supplemental prospectus) are first mailed to the
shareholders of any NWD Fund to the extent shareholder approval is required
under applicable Laws or the applicable Investment Advisory Arrangement or at
the time of the meeting thereof, any untrue statement of a material fact, or
omit to state any material fact required to make the statements therein, in
light of the circumstances under which they were made, not misleading. Each of
NFS and NW Corp. shall have the right to review in advance and to approve (such
approval not to be unreasonably withheld) all the information relating to it and
any of its Affiliates proposed to

 

26



--------------------------------------------------------------------------------

appear in any registration statement, prospectus or proxy statement or any
amendment or supplement thereto submitted to the SEC in connection with the
transactions contemplated by this Agreement.

(b) NW Corp. will use its reasonable best efforts and cause each of the
Applicable Entities, as applicable, to use their respective reasonable best
efforts to, in accordance with Law, as promptly as practicable following the
date of this Agreement, cause each NWD Fund to (i) file supplements or
amendments to each NWD Fund’s prospectus forming a part of its registration
statement, which supplements or amendments shall reflect changes as necessary in
each NWD Fund’s affairs as a consequence of the transactions contemplated by
this Agreement and (ii) make any other filing necessary under applicable Laws to
satisfy disclosure requirements to enable the public distribution of the shares
of that NWD Fund to continue.

5.10 Transfer of the Gartmore SA Transferred Assets and Assumption of Gartmore
SA Assumed Liabilities.

(a) Prior to the Closing, NW Corp. will cause Gartmore SA to sell, transfer,
assign, convey and deliver to Gartmore Investors Services, free and clear of all
Liens, all of the business and operations of Gartmore SA related to the
administration of the NWD Funds and all of the Assets and properties of Gartmore
SA of every kind and description, wherever located, real, personal or mixed,
tangible or intangible, used primarily in connection with the administration of
the NWD Funds as the same shall exist on the Closing Date (herein collectively
called the “Gartmore SA Transferred Assets”), including all right, title and
interest of Seller in, to and under the Assets described in Section 5.10(a) of
the Disclosure Schedule but excluding those Assets identified as excluded in
Section 5.10(a) of the Disclosure Schedule.

(b) Concurrently with the sale, transfer, assignment, conveyance and delivery by
Gartmore SA to Gartmore Investors Services of the Gartmore SA Transferred Assets
and in consideration thereof, NW Corp. shall cause Gartmore Investors Services
to assume and agree to discharge, in accordance with their respective terms and
subject to the respective conditions thereof, all Liabilities and obligations of
Gartmore SA to be paid or performed after the date of such sale, transfer,
assignment, conveyance and delivery under the agreements set forth or described
in Section 5.10(b) of the Disclosure Schedule (such Liabilities and obligations
being referred to herein as the “Gartmore SA Assumed Liabilities”).

5.11 Conversion of Gartmore Distribution Services; Merger of Gartmore Investors
Services; Gartmore MF Capital Trust Tax Election.

(a) Prior to the Closing, NW Corp. shall cause Gartmore Distribution Services to
convert to a limited liability company formed under the laws of the State of
Delaware (such conversion being referred to herein as the “Gartmore Distribution
Services Conversion”). The Gartmore Distribution Services Conversion shall be
effected in accordance with Section 266 of the General Corporation Law of the
State of Delaware and Section 18-214 of the Delaware Limited Liability Company
Act and pursuant to a certificate of conversion reasonably acceptable to NFS and
shall result in the conversion of the issued and outstanding shares of capital
stock of Gartmore Distribution Services into limited liability interests. Such
limited liability company

 

27



--------------------------------------------------------------------------------

shall be named “Gartmore Distribution Services, LLC,” and shall be governed by a
certificate of formation and a limited liability company agreement that are
reasonably acceptable to NFS.

(b) Prior to the Closing, NW Corp. shall cause Gartmore Investors Services to
merge with and into a limited liability company formed under the laws of the
State of Delaware (such merger being referred to herein as the “Gartmore
Investors Services Merger”) and such limited liability company will be the
surviving entity, with the issued and outstanding shares of capital stock of
Gartmore Investors Services converting into and becoming limited liability
interests of the surviving entity. The Gartmore Investors Services Merger shall
be effected in accordance with Section 18-209 of the Delaware Limited Liability
Company Act and Section 1701.79 of the Ohio Revised Code and pursuant to an
agreement or plan of merger reasonably acceptable to NFS. Such limited liability
company shall be named “Gartmore Investors Services, LLC,” and shall be governed
by a certificate of formation and a limited liability company agreement that are
reasonably acceptable to NFS.

(c) Immediately prior to the Closing, NW Corp. shall cause Gartmore MF Capital
Trust to elect to be treated as a disregarded entity for federal and applicable
state income Tax purposes.

5.12 Transition Services Agreement. NW Corp. and NFS understand that (a) the
Applicable Entities receive products and services pursuant to written and
unwritten agreements or arrangements with NWD or its Affiliates (other than the
Applicable Entities) some of which involve the provision of products or services
by NWD or its Affiliates from products or services they receive from third
parties (the “NFS Received Services”) and (b) the Applicable Entities (including
pursuant to the assets of Gartmore SA to be acquired by Gartmore Investors
Services) provide product and services pursuant to written and unwritten
agreements and arrangements with NWD and its Affiliates (other than the
Applicable Entities) some of which involve the provision of products or services
by NWD or its Affiliates from products or services they receive from third
parties (the “NFS Provided Services”). The NFS Received Services include those
set forth in Section 5.12(i) of the Disclosure Schedule and the NFS Provided
Services include those set forth in Section 5.12(ii) of the Disclosure Schedule.
Prior to the Closing Date, the Parties shall, and shall cause their Affiliates,
with respect to each such product or service provided, in good faith work out:
(i) arrangements to transition the provision of such products or services
directly to the receiving entity by any third party provider or (ii) provide
appropriate transition services arrangements in the form of a transaction
services agreement or agreements. The foregoing shall cover any products or
services necessary to operate the business associated with the Non-Acquisition
Assets. Any of the foregoing products and services shall be provided at arms
length terms for a period of up to one year after the Closing, unless a longer
period is agreed upon by the parties.

5.13 2006 Audited Financials. Prior to the Closing, NW Corp. shall cause to be
prepared and delivered to NFS audited balance sheets for the Applicable Entities
as of December 31, 2006.

5.14 River Road Sublease. Prior to the Closing, NFS shall and NW Corp. shall,
and shall cause Nationwide Mutual Insurance Company to, negotiate in good faith
and cooperate with one another to execute a sublease agreement for the real
property leased under that certain

 

28



--------------------------------------------------------------------------------

Lease, dated May 26, 1999 (the “River Road Lease”), between River Park II
Associates, L.P., as lessor, and Nationwide Mutual Insurance Company, and, if
required under the River Road Lease, obtain the consent of such lessor (such
sublease shall cover any relevant leasehold improvements). The terms of such
sublease shall be substantially similar to the terms of River Road Lease and
shall encompass all of the real property leased under the River Road Lease.

ARTICLE VI

PRE-CLOSING COVENANTS OF NFS

NFS covenants and agrees to take the following actions between the date hereof
and the Closing Date:

6.1 General. NFS will use its reasonable best efforts to take all actions and to
do all things necessary, proper, or advisable in order to consummate and make
effective the transactions contemplated by this Agreement.

6.2 Notice of Developments. NFS will give written notice to NW Corp. of any
material development which causes or is reasonably likely to cause a breach of
any of its own representations and warranties within five (5) days after any
person listed in the definition of “Knowledge of NFS” becomes aware of any such
development; provided, however, NFS agrees that this Section 6.2 shall in no way
limit or waive the remedies available to NW Corp.

6.3 Notices and Consents. NFS will give any necessary notices to third parties
and will use its reasonable best efforts to obtain any third party consents, in
each case that are required of NFS in order to consummate the transactions
contemplated by this Agreement. Without limiting the generality of the
foregoing, NFS will give any notices to, make any filings with, and use its
reasonable best efforts to obtain any authorizations, consents and approvals of
Governmental Entities that are required of NFS in connection with the matters
referred to herein.

6.4 Proxy Materials; Supplemental Prospectuses. NFS will furnish to NW Corp.
such information and data concerning NFS as shall be reasonably required to be
included in any of the proxy materials or prospectuses to be furnished to the
shareholders of the NWD Funds pursuant to Section 5.9 and will cooperate and use
reasonable best efforts to assist in obtaining such consents.

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF NW CORP.

The obligations of NW Corp. hereunder are subject to the satisfaction or waiver
of the following conditions:

7.1 Accuracy of Representations and Warranties. The representations and
warranties made by NFS herein and in the Disclosure Schedule shall be true and
correct in all respects (without giving effect to any limitation as to
“materiality” or “NFS Material Adverse Effect” set forth therein) on the Closing
Date, except where the failure of such representations and warranties to be true
and correct (without giving effect to any limitation as to “materiality” or “NFS
Material Adverse Effect” set forth therein) would not, individually or in the
aggregate,

 

29



--------------------------------------------------------------------------------

reasonably be expected to have a NFS Material Adverse Effect. The statement in
the preceding sentence shall be confirmed in writing at the Closing by NFS.

7.2 Performance by NFS. All of the terms and conditions of this Agreement to be
complied with and performed by NFS on or before the Closing Date shall have been
complied with and performed in all material respects.

7.3 Legal Challenge. No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal restraint or prohibition preventing the consummation of the transactions
contemplated hereby shall be in effect or threatened in writing; provided,
however, that any party invoking this condition shall use its reasonable best
efforts to have any such order or injunction vacated.

7.4 Approvals; No Prohibition. All governmental and regulatory approvals
necessary for the consummation of the transactions contemplated hereby shall
have been obtained, and no statute, rule, regulation or order of any court or
administrative agency shall be in effect which prohibits NFS or NW Corp. from
consummating the transactions contemplated hereby.

ARTICLE VIII

CONDITIONS TO OBLIGATIONS OF NFS

The obligations of NFS hereunder are subject to the satisfaction or waiver of
the following conditions:

8.1 Accuracy of Representations and Warranties. The representations and
warranties made by NW Corp. herein and in the Disclosure Schedule shall be true
and correct in all respects (without giving effect to any limitation as to
“materiality” or “NWD Material Adverse Effect” set forth therein) on the Closing
Date, except where the failure of such representations and warranties to be true
and correct (without giving effect to any limitation as to “materiality” or “NWD
Material Adverse Effect” set forth therein) would not, individually or in the
aggregate, reasonably be expected to have a NWD Material Adverse Effect. The
statement in the preceding sentence shall be confirmed in writing at the Closing
by NW Corp.

8.2 Performance by NW Corp. All of the terms and conditions of this Agreement to
be complied with and performed by NW Corp. on or before the Closing Date shall
have been complied with and performed in all material respects.

8.3 Legal Challenge. No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal restraint or prohibition preventing the consummation of the transactions
contemplated hereby shall be in effect or threatened in writing; provided,
however, that any party invoking this condition shall use its reasonable best
efforts to have any such order or injunction vacated.

8.4 Approvals; No Prohibition. All governmental and regulatory approvals
(including the approvals of any Self-Regulatory organizations) necessary for the
consummation of the transactions contemplated hereby shall have been obtained,
and no statute, rule, regulation or order of any court or administrative agency
shall be in effect which prohibits NFS or NW Corp. from consummating the
transactions contemplated hereby.

 

30



--------------------------------------------------------------------------------

8.5 Transfer of the Gartmore SA Transferred Assets. The sale, transfer,
assignment, conveyance and delivery to Gartmore Investors Services of the
Gartmore SA Transferred Assets shall have occurred, as contemplated by
Section 5.10.

8.6 NWD Fund Consents. The relevant Applicable Entities shall have received NWD
Fund Consents relating to the assignment of Investment Advisory Arrangements as
contemplated by this Agreement from NWD Funds whose aggregate total amount of
mutual fund assets under management with the Applicable Entities (as reflected
on the books and records of the Applicable Entities), other than mutual fund
assets under management related to the Non-Acquisition Assets, at the close of
business on a date that is not earlier than five (5) Business Days prior to
Closing (the “AUM Measurement Date”) is no less than seventy-five percent
(75%) of the aggregate total amount of mutual fund assets under management with
the Applicable Entities (as reflected on the books and records of the Applicable
Entities), other than mutual fund assets under management related to the
Non-Acquisition Assets, at the close of business on the AUM Measurement Date. NW
Corp. shall have provided to NFS a certificate of an officer of NW Corp.
attesting to the NWD Fund Consents that have been received and including the
aggregate amount of NWD Fund Consents received with respect to each NWD Fund and
a written calculation of assets under management (itemized to reflect assets
under management with each NWD Fund) at the close of business on the AUM
Measurement Date.

8.7 No NWD Material Adverse Effect. Between the date hereof and the Closing
Date, there shall not have occurred any changes, events, developments or
circumstances that have had or would reasonably be expected to have,
individually or in the aggregate, a NWD Material Adverse Effect.

8.8 Gartmore Distribution Services Conversion and Gartmore Investors Services
Merger. The Gartmore Distribution Services Conversion and Gartmore Investors
Services Merger shall have occurred, as contemplated by Section 5.11.

ARTICLE IX

ACTIONS AT THE CLOSING BY NW CORP.

9.1 Closing Deliveries of NW Corp. At the Closing, NW Corp. shall deliver to
NFS:

(a) Assignments or other documents of transfer, in form and substance reasonably
acceptable to NFS evidencing (i) the transfer by NWD to NFS of the Gartmore MF
Capital Trust Interests and (ii) the transfer by NW Asset Management to NFS of
the Gartmore Distribution Services LLC Interests and the Gartmore Investors
Services LLC Interests;

(b) A certificate of an officer of NW Corp. attesting that: (i) NW Corp. has
caused a reasonable examination as to the representations and warranties of NW
Corp. set forth herein and (ii) the conditions set forth in Sections 8.1 and 8.2
are satisfied; and

(c) Such other documents as may be necessary or appropriate, in the reasonable
opinion of NFS or its counsel, to evidence the authorization of, and to effect
the transactions contemplated by, this Agreement.

 

31



--------------------------------------------------------------------------------

ARTICLE X

ACTIONS AT THE CLOSING BY NFS

10.1 Closing Deliveries of NFS. At the Closing, NFS shall deliver to NW Corp.:

(a) A certificate of an officer of NFS attesting that: (i) NFS has caused a
reasonable examination as to the representations and warranties of NFS set forth
herein and (ii) the conditions set forth in Sections 7.1 and 7.2 are satisfied;
and

(b) Such other documents as may be necessary or appropriate, in the reasonable
opinion of NW Corp. or its counsel, to evidence the authorization of, and to
effect the transactions contemplated by, this Agreement.

ARTICLE XI

TAX MATTERS

11.1 Payment of Transaction Taxes. NFS will pay any and all real property
transfer or gains Tax, sales Tax, use Tax, stamp Tax, stock transfer Tax or
other similar Tax payable in connection with or as a result of the transactions
contemplated under this Agreement (not including the Gartmore Distribution
Services Conversion and Gartmore Investors Services Merger or the transfer of
the Gartmore SA Transferred Assets contemplated by Section 5.10). NFS and NW
Corp. agree to cooperate to determine the amount of such Taxes. NFS and NW Corp.
will cooperate in preparing such forms and will execute and deliver such
affidavits and forms as are reasonably requested by the other party.

11.2 Cooperation. NFS and NW Corp. agree to furnish or cause to be furnished to
each other, as promptly as practicable, such information and assistance relating
to the Business as is reasonably necessary for the preparation and filing of any
Return, for the preparation for and proof of facts during any Tax audit, for the
preparation for any Tax protest, for the prosecution or defense of any suit or
other proceeding relating to Tax matters and for the answer of any governmental
or regulatory inquiry relating to Tax matters.

11.3 Indemnification. Notwithstanding anything to the contrary contained in this
Agreement, (a) NW Corp. shall indemnify and hold NFS and its Subsidiaries
harmless from and against (i) all Taxes imposed on any of the Applicable
Entities, or for which any of the Applicable Entities may otherwise be liable,
for any taxable year or period that ends on or before the Closing Date and, with
respect to any Straddle Period, the portion of such Straddle Period ending on
and including the Closing Date (including any obligations to contribute to the
payment of a Tax determined on a consolidated, combined or unitary basis with
respect to any Company Group) and (ii) Fifty Percent (50%) of any additional
federal income Taxes payable by NFS, the Applicable Entities or any of their
respective Affiliates that would not have been payable absent a breach of a
representation or warranty of NW Corp. set forth in this Article XI, which
breach results in a reduction in the ability to amortize the Purchase Price as a
Section 197 intangible (as such term is defined in Section 197(d)(1) of the
Code); provided, however, that NW Corp. shall not be liable for or pay, nor
shall it indemnify or hold harmless NFS or any of its Subsidiaries from and
against (x) any Tax Liability, to the extent such Tax Liability is reflected as
a Liability or reserve for Tax Liabilities in the Valuation Date Balance Sheet
and taken into account as a

 

32



--------------------------------------------------------------------------------

reduction in the Final Tangible Stockholders’ Equity, (y) any Taxes imposed on
any of the Applicable Entities that are either unrelated to NWD or any of the
Applicable Entities and are imposed solely as a result of having been a member
of the Company Group of which NFS was the common parent or imposed with respect
to a Tax period prior to NW Corp.’s acquisition of NWD and provided further,
that NW. Corp.’s aggregate liability under Section 11.3(a)(ii) shall not exceed
Twenty-Five Million Dollars ($25,000,000) and (b) NFS shall indemnify and hold
NW Corp. and its Subsidiaries harmless from and against any Tax Liability, to
the extent such Tax Liability is reflected as a Liability or reserve for Tax
Liabilities in the Valuation Date Balance Sheet and taken into account as a
reduction in the Final Tangible Stockholders’ Equity. NW Corp. shall be entitled
to any Tax refund received by or on behalf of the Applicable Entities with
respect to any taxable year or period that ends on or before the Closing Date
and, with respect to any Straddle Period, the portion of such Straddle Period
ending on and including the Closing Date, except to the extent that such Tax
refund is reflected as an Asset in the Valuation Date Balance Sheet and taken
into account as an increase in the Final Tangible Stockholders’ Equity.

11.4 Tax Returns. NW Corp. shall file or cause to be filed when due all Returns
that are required to be filed by or with respect to NWD and any of the
Applicable Entities for taxable years or periods ending on or before the Closing
Date and shall pay any Taxes due in respect of such Returns, and NFS shall cause
to be filed when due all Returns that are required to be filed by or with
respect to NWD and any of the Applicable Entities for taxable years or periods
ending after the Closing Date and shall remit any Taxes due in respect of such
Returns. NW Corp. will pay NFS the Taxes for which NW Corp. is liable pursuant
to Section 11.3 (but which are payable with Returns to be filed by NFS pursuant
to the previous sentence) within 5 days prior to the due date for the filing of
such Tax Returns.

11.5 Taxes for Short Taxable Year. For purposes of Sections 11.3 and 11.4,
whenever it is necessary to determine liability for taxes with respect to a
Straddle Period, the determination of the Taxes for the portion of the year or
period ending on, and the portion of the year or period beginning after, the
Closing Date shall be determined by assuming the relevant Applicable Entity had
a taxable year or period which ended at the close of the Closing Date, except
that Taxes, exemptions, allowances or deductions that are calculated on an
annual basis, such as the deduction for depreciation, shall be apportioned on a
time basis.

11.6 Tax Treatment; Allocation of the Purchase Price.

(a) Provided that NFS complies with the covenant set forth in the third sentence
of this Section 11.6(a), NW Corp. represents and warrants that, immediately
prior to the Closing, each of the Applicable Entities will be treated as a
disregarded entity for federal income tax purposes. Accordingly, NW Corp. and
NFS shall treat the purchase of the Interests as a purchase of the Assets of the
Applicable Entities for federal and applicable state and local income tax
purposes and shall not take, or cause to be taken, any action that would be
inconsistent with such treatment. NFS further covenants that it will not cause
the Applicable Entities to be treated as regarded entities for federal income
tax purposes if such action would jeopardize such treatment. NW Corp. further
represents and warrants that the portion of the Purchase Price allocable to any
“section 197 intangible” (as defined in Section 197(d)(1) of the Code) shall be
fully amortizable under Section 197 of the Code by NFS (or the applicable
purchasing entity) for federal income

 

33



--------------------------------------------------------------------------------

tax purposes and not subject to any “anti-churning” or similar limitation
described in Section 197 of the Code.

(b) Within sixty (60) days following the completion of the Valuation Date
Balance Sheet, NFS shall deliver to NW Corp. a schedule (the “Preliminary
Allocation Schedule”) allocating the Purchase Price and any other consideration
deemed paid for the Assets of the Applicable Entities among the Assets of the
Applicable Entities. NW Corp. agrees that promptly upon receiving said
Preliminary Allocation Schedule, it shall, to the extent it deems necessary,
negotiate with NFS to agree on revisions to the Preliminary Allocation Schedule
(as agreed between NW Corp. and NFS, the “Allocation Schedule”). The Allocation
Schedule shall be reasonable and shall be prepared in accordance with
Section 1060 of the Code and the Treasury Regulations thereunder.

(c) If, within thirty (30) days following the delivery of the Preliminary
Allocation Schedule by NFS to NW Corp., NFS and NW Corp. are unable to agree on
an Allocation Schedule, NFS shall promptly cause an independent appraiser
selected by NFS and NW Corp. (the “Appraiser”) to conduct and to deliver to NFS
and NW Corp., within sixty (60) days following delivery of the Preliminary
Allocation Schedule by NFS to NW Corp., an appraisal (the “Appraisal”) of the
fair market value as of the Closing Date of the Assets each of the Applicable
Entities. The cost of the Appraisal shall be paid one-half by NFS and one-half
by NW Corp.

(d) Within sixty (60) days following receipt of the Appraisal, NFS shall deliver
to NW Corp. a schedule (the “Revised Allocation Schedule”) allocating the
Purchase Price and any other consideration deemed paid for the Assets of the
Applicable Entities among the Assets of the Applicable Entities. The Revised
Allocation Schedule shall be reasonable and shall be prepared in accordance with
Section 1060 of the Code and the Treasury Regulations thereunder and in
accordance with the Appraisal.

NFS and NW Corp. each agrees to file all federal, state, local and foreign
Returns in accordance with the Allocation Schedule or the Revised Allocation
Schedule, as the case may be, and not to take, or cause to be taken, any action
that would be inconsistent with such Allocation Schedule or Revised Allocation
Schedule.

11.7 Contest Provisions. NFS shall promptly notify NW Corp. in writing upon
receipt by NFS or any of its Affiliates of notice of any pending or threatened
federal, state, local or foreign income or franchise tax audits or assessments
that may affect the Taxes for which NW Corp. would be required to indemnify NFS
pursuant to Section 11.3; provided, however, that failure to comply with this
provision shall not affect the right of NFS to indemnification hereunder, except
to the extent that the NW Corp. is materially prejudiced by such failure. At its
election, NW Corp. shall be entitled to participate in the defense of any claim
for Taxes for which it may be required to make an indemnification payment under
Section 11.3 and shall be entitled to control the defense of any claim for Taxes
relating to a period ending on or prior to the Closing Date. In any case,
neither NFS, any Applicable Entity, nor any of their Affiliates may agree to
settle any Tax claim for the portion of the year or period ending on or before
the Closing Date that may be the subject of indemnification by NW Corp. under
Section 11.3 or for

 

34



--------------------------------------------------------------------------------

any Tax claim relating to Taxes described in Section 11.3(a)(ii) without their
receipt of the prior written consent of NW Corp., which consent shall not be
unreasonably withheld.

ARTICLE XII

TERMINATION AND REMEDIES

12.1 Termination of Agreement. The parties may terminate this Agreement as
provided below:

(a) The parties may terminate this Agreement by mutual written consent at any
time prior to the Closing;

(b) NFS may terminate this Agreement by giving written notice to NW Corp. at any
time prior to the Closing: (i) in the event NW Corp. has breached any
representation, warranty, or covenant contained in this Agreement if such breach
would give rise to a failure to satisfy a condition to the obligations of NFS
contained in Article VIII, NFS has notified NW Corp. of the breach, and the
breach has continued without cure for a period of thirty (30) days after the
notice of breach, or (ii) if the Closing shall not have occurred on or before
the date that is the six month anniversary of this Agreement (the “Termination
Date”), by reason of the failure of any condition precedent hereunder (unless
the failure resulted primarily from NFS itself breaching any representation,
warranty, or covenant contained in this Agreement); and

(c) NW Corp. may terminate this Agreement by giving written notice to NFS at any
time prior to the Closing: (i) in the event NFS has breached any representation,
warranty, or covenant contained in this Agreement if such breach would give rise
to a failure to satisfy a condition to the obligations of NW Corp. contained in
Article VII, NW Corp. has notified NFS of the breach, and the breach has
continued without cure for a period of thirty (30) days after the notice of
breach, or (ii) if the Closing shall not have occurred on or before the
Termination Date, by reason of the failure of any condition precedent hereunder
(unless the failure resulted primarily from NW Corp. itself (or any of the
Applicable Entities) breaching any representation, warranty, or covenant
contained in this Agreement).

ARTICLE XIII

GENERAL SURVIVAL; INDEMNIFICATION; ADDITIONAL AGREEMENTS

13.1 Survival of Representations. (a) The representations and warranties made by
NW Corp. in Article III (including the Disclosure Schedule and the certificate
delivered in accordance with Section 9.1(b), insofar as the Disclosure Schedule
and such certificate relate to such representations and warranties) or elsewhere
in this Agreement shall survive one (1) year after the Closing Date; provided,
however, that, notwithstanding the foregoing, the representations and warranties
made in Sections 3.4 and 3.6 shall survive until the expiration of the statute
of limitations applicable to each claim or event as to which a breach of such
representation or warranty is based or asserted (the last day of the applicable
survival period being referred to as the “Cut-Off Date”).

(b) The representations and warranties made by NFS in Article IV (including the
certificate delivered in accordance with Section 10.1(a), insofar as such
certificate relates to such representations and warranties) shall survive until
the Cut-Off Date.

 

35



--------------------------------------------------------------------------------

13.2 Indemnification. (a) From and after the Closing, NW Corp. shall indemnify
and hold NFS harmless from and against any and all Liabilities whatsoever
(including reasonable fees of legal counsel and related disbursements)
(collectively, “Damages”) incurred or suffered by NFS (including the Applicable
Entities) as a result of or related to any breach of any representation,
warranty, covenant (other than with respect to Section 5.3(a)-(d) or
Section 5.6), or agreement made by NW Corp. in this Agreement or in any
certificate, schedule or exhibit delivered pursuant hereto.

(b) From and after the Closing, NFS shall indemnify and hold NW Corp. harmless
from and against any and all Damages incurred by NW Corp. as a result of or
related to: (i) any breach of any representation, warranty, covenant and
agreement made by NFS in this Agreement or in any certificate, schedule, exhibit
or agreement delivered pursuant hereto; and (ii) any Liabilities in connection
with or relating to the operation of the Business of the Applicable Entities
that first arise after the Closing Date (other than to the extent related to the
Non-Acquisition Assets, for which NW Corp. agrees to indemnify NFS pursuant to
Section 13.4).

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim, or demand shall be brought or asserted against any party
in respect of which indemnity may be sought pursuant to this Section 13.2, such
party (the “Indemnified Party”) shall promptly give written notice thereof to
the party against whom such indemnity may be sought (the “Indemnifying Party”);
provided, that failure to give such notice shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent it shall have been
prejudiced by such failure. The notice shall state the information then
available regarding the amount of the claim or Damages and shall specify the
provision or provisions of this Agreement under which the right to
indemnification is being asserted. If within thirty (30) days after receiving
such notice, the Indemnifying Party gives written notice to the Indemnified
Party stating that it intends to defend against such claim or Damages at its own
cost and expense, the defense (including the right to settle or compromise such
action) of such matter, including selection of counsel (subject to the consent
of the Indemnified Party, which consent shall not be unreasonably withheld) and
the sole power to direct and control such defense, shall be by the Indemnifying
Party and the Indemnified Party shall make no payment in respect of such claim
or Damages to any third party as long as the Indemnifying Party is conducting a
good faith and diligent defense. In any such defense, the Indemnifying Party
will consult with the Indemnified Party in connection with the Indemnifying
Party’s defense. In any such proceeding, any Indemnified Party shall have the
right to retain its own counsel, at its own cost and expense unless: (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
contrary; (ii) the Indemnifying Party has failed within a reasonable time to
retain counsel, in which event the Indemnified Party shall have the right to
retain counsel at the expense of the Indemnifying Party; or (iii) the named
parties in any such proceeding (including any interpleaded parties) include both
the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for the Indemnified Party, and that all such
fees and expenses shall be reimbursed as they are incurred. Any such separate
firm sought to be retained by the Indemnified Party with respect to which the
Indemnified Party seeks to be indemnified by the Indemnifying Party shall be
designated in

 

36



--------------------------------------------------------------------------------

writing by the Indemnified Party. The Indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent (which
shall not be unreasonably withheld), but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify any Indemnified Party from and against any Liability by reason of such
settlement or judgment. Notwithstanding the foregoing, if at any time an
Indemnified Party shall have requested an Indemnifying Party to reimburse an
Indemnified Party for fees and expenses of counsel as contemplated herein, the
Indemnifying Party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent herein if: (i) such settlement
is entered into more than forty-five (45) days after receipt by such
Indemnifying Party of the aforesaid request; (ii) such Indemnifying Party shall
not have reimbursed the Indemnified Party in accordance with such request (other
than due to a reasonable dispute as to the validity of such request) prior to
the date of settlement; and (iii) such settlement does not impose any
obligations on the Indemnifying Party other than the payment of money. If no
such notice of intent to dispute and defend is given by the Indemnifying Party,
or if such diligent good faith defense is not being or ceases to be conducted,
the Indemnified Party shall, at the expense of the Indemnifying Party, undertake
the defense of such claim or Damages with counsel selected by the Indemnified
Party, and shall have the right to compromise or settle the same exercising
reasonable business judgment. The Indemnified Party shall make available all
information and assistance that the Indemnifying Party may reasonably request
and shall cooperate with the Indemnifying Party in such defense. Notwithstanding
anything herein to the contrary, the Indemnifying Party shall have the right to
settle all claims of third parties for which indemnification is payable
hereunder without the consent of the Indemnified Party so long as such
settlement releases the Indemnified Party from all Liability for or in
connection with such action.

(d) Notwithstanding anything herein to the contrary: (i) no claim by any
Indemnified Party against an Indemnifying Party, which claim relates to a breach
of a representation or warranty made in this Agreement may be made unless notice
of such breach is given in accordance with this Article XIII prior to the
expiration of the thirty (30) day period immediately following the relevant
Cut-Off Date; (ii) the Indemnifying Party shall not have any Liability hereunder
unless the aggregate amount of all Damages incurred by the Indemnified Party for
which the Indemnifying Party would, but for this provision, be liable exceeds on
a cumulative basis an amount equal to Five Million, Six Hundred Thousand Dollars
($5,600,000) (the “Basket”) and then only to the extent of such excess; and
(iii) the maximum aggregate Liability of the Indemnifying Party under this
Section 13.2 shall not exceed the amount of Fifty Million Dollars ($50,000,000)
(the “Cap”); provided, however, that, notwithstanding the foregoing, the Basket
and Cap shall not apply with respect to Article II and Sections 3.4, 3.6, 5.10,
5.11, 5.12, 5.14, 13.3, 13.4, 13.5, 13.6, 13.7 and 14.1.

(e) Any payment by an Indemnifying Party for indemnification under this Article
XIII shall be made (i) on an After-Tax Basis and (ii) net of any insurance
proceeds actually received in respect of the matters giving rise to the claim
for Damages. To the extent such payment can be properly so characterized under
applicable Tax law, indemnification payments under this Article XIII shall be
treated by the parties as an adjustment to the Purchase Price.

(f) To the extent required by Law, each of the parties agrees to take all
reasonable steps to mitigate their respective Damages upon and after becoming
aware of any event or

 

37



--------------------------------------------------------------------------------

condition which could reasonably be expected to give rise to any Damages that
are indemnifiable hereunder.

(f) Except for fraud and remedies that cannot be waived as a matter of law and
injunctive and provisional relief (including specific performance) and except
with respect to Tax matters which shall be subject to the provisions of Article
XI (which shall be unconditional and absolute and shall remain in effect until
the expiration of the applicable statute of limitations), if the Closing occurs,
Section 11.3 and this Section 13.2 shall be the exclusive remedy for breaches of
this Agreement (including any covenant, obligation, representation or warranty
contained in this Agreement or in any certificate delivered pursuant to this
Agreement) or otherwise with respect to this Agreement or in respect of the sale
of the Interests.

13.3 Permitted Dividend. From time to time prior to the Closing, NW Corp. may
cause any Applicable Entity to distribute to its stockholder or unitholder, as
applicable, a dividend in an amount equal to cash and investment Assets on hand
(the “Permitted Dividend”). NW Corp. hereby expressly acknowledges that NFS and,
following the Closing, the Applicable Entities shall have no Liability with
respect to the Permitted Dividend.

13.4 Disposition of Non-Acquisition Assets.

(a) NW Corp. acknowledges and agrees that it shall use its reasonable best
efforts to cause the Applicable Entities to sell or otherwise transfer for value
the Non-Acquisition Assets prior to the Closing, and NFS will work with NW Corp.
in good faith to effect such Non-Acquisition Asset Sale or Sales. Such sale or
transfer may be in one or more transactions, with one or more third parties
(each a “Non-Acquisition Asset Sale”), and the proceeds of any such
Non-Acquisition Asset Sale shall be distributed by the Applicable Entity to NW
Corp. or one or more of its Affiliates immediately after the consummation of any
such transaction.

(b) In the event that Non-Acquisition Assets have not been sold or transferred
prior to the Closing pursuant to Section 13.4(a), NFS and NW Corp. shall use
their reasonable best efforts and work together in good faith for a period of
nine months following the Closing (the “Sale Period”) to facilitate one or more
Non-Acquisition Asset Sales with respect to such remaining Non-Acquisition
Assets as soon as practicable following the Closing Date. The form of the
disposition agreement and any related agreements in respect of any such
Non-Acquisition Asset Sale (“Sale Documents”) shall be as reasonably agreed upon
by NFS and NW Corp. and, if requested in writing by NW Corp., shall include a
covenant by NFS to use its reasonable best efforts to cause the potential
purchaser thereunder to become the investment adviser to the relevant
Non-Acquisition Funds, subject to applicable Law and any required approvals of
the fund board and shareholders of any such Non-Acquisition Funds. Within five
(5) Business Days after the consummation of any such Non-Acquisition Asset Sale,
NFS will pay to NW Corp. any proceeds it receives in respect thereof (net of all
out-of-pocket costs and expenses associated with such disposition, including any
and all marketing, legal, accounting and other expenses required in connection
therewith and including reimbursement of any Taxes paid or payable by NFS in
respect thereof). NW Corp. agrees to indemnify and hold harmless NFS from any
and all Liabilities under any Sale Documents and for any and all Liabilities,
costs and expenses incurred in respect of any activities in connection with any
Non-Acquisition Asset Sale, whether or not consummated. After the expiration of
the Sale Period, NFS shall have no further obligation in

 

38



--------------------------------------------------------------------------------

respect of the Non-Acquisition Assets under this Agreement or otherwise, except
to the extent of any breach of this Section 13.4.

(c) NFS and NW Corp. shall cooperate in good faith and use their respective
reasonable best efforts to offer any Person that acquires portfolio management
capabilities in connection with a Non-Acquisition Asset Sale pursuant to this
Section 13.4 the right to serve as a sub-advisor to any NWD Fund for which one
of the Applicable Entities is serving as advisor on the date of this Agreement.
The terms (including the sub-advisory fees) of any such arrangement, which may
include an interim advisory contract that has been approved by the applicable
Fund Board pursuant to Rule 15a-4 under the Investment Company Act, shall be as
mutually approved by NFS and NW Corp., which approval shall not be unreasonably
withheld by either party. NFS will provide reasonable assurance in a form
mutually agreed upon by NFS and NW Corp. that NFS has no then current intention
to materially alter any such sub-advisory arrangement; provided, however, that
nothing contained in this Section 13.14 shall affect NFS’s ability to seek or
cause the termination of any such sub-advisory arrangement at any time
consistent with its fiduciary duties and subject to customary market performance
standards. Any proposed purchaser of any Non-Acquisition Assets (whether the
contemplated sale occurs before or after the Closing) that proposes to become a
sub-advisor to any NWD Fund pursuant to this subsection (c) must be approved in
writing as a sub-advisor by NFS, such approval not to be unreasonably withheld.

(d) Any payments required to be made in respect of Active Management Severance
Obligations shall be shared equally by NW Corp. and NFS. In the event such
amounts are paid by NW Corp. or the Applicable Entities on or prior to Closing
or NW Corp. after the Closing, NW Corp. shall be entitled to reimbursement from
NFS at the Closing for NFS’s share of such payments not later than five
(5) Business Days following written notice to NFS that such payment was made. In
the event such amounts are paid by NFS or the Applicable Entities after the
Closing, NFS shall be entitled to reimbursement from NW Corp. for NW Corp.’s
share of such payment not later than five (5) Business Days following written
notice to NW Corp. that such payment was made. The covenants contained in this
Section 13.4(d) shall expire on the two-year anniversary of the Closing Date. In
no event shall NFS be required to reimburse NW Corp. for any amount payable to
an employee that has been reassigned to another NW Corp. business unit.

(e) Any payment by an Applicable Entity under this Article XIII shall be treated
by the parties as an adjustment to the Purchase Price.

(f) The Employees listed on Section 3.7(f) of the Disclosure Schedule will be
retained and continue to be employed by Gartmore SA following the Closing and
shall be seconded to Gartmore MF Capital Trust on the terms of and subject to an
appropriate employee services agreement (which agreement shall be executed at
Closing) reasonably agreeable to NFS and NW Corp., except that the cost for such
employees’ services shall be the actual cost of compensation and benefits for
such employees. As indicated in Section 5.12, the Applicable Entities will
receive, in connection with the operation of the business associated with the
Non-Acquisition Assets following Closing, certain products and services from NWD
and its Affiliates (some of which products and services may be obtained from
third parties) and that the expense associated with such products and services
used in connection with the business associated with

 

39



--------------------------------------------------------------------------------

the Non Acquisition Assets shall be borne by the Applicable Entities post
Closing. Except as otherwise expressly set forth herein (including
Section 13.4(d)), after the Closing the Applicable Entities shall be responsible
for the foregoing costs and for all other costs and expenses associated with the
operation of the business conducted by the Non Acquisition Assets, including the
cost and expenses related to the lease and operations of the property known as
“Five Tower Bridge” (except the Applicable Entities will not be responsible for
any such costs and expenses incurred after the nine month anniversary of the
Closing Date); provided, however, that the aggregate amount of such costs shall
not exceed the revenues derived by NFS from the operations of the
Non-Acquisition Assets.

(g) The Basket and the Cap shall not apply to any indemnification or other
payment obligation under this Section 13.4.

13.5 Certain Seed Capital Investments. NW Corp. acknowledges and agrees that it
shall leave invested in the NWD Funds and not redeem, or cause to be redeemed,
the investments set forth in Section 13.5 of the Disclosure Schedule for a
period of up to six months following the Closing Date, as set forth in
Section 13.5 of the Disclosure Schedule, and, upon written request from NW
Corp., NFS will acquire such investments from NW Corp. for cash at net asset
value.

13.6 Section 15(f) of the Investment Company Act. NFS acknowledges that NW Corp.
has entered into this Agreement in reliance upon the benefits and protections
provided by Section 15(f) of the Investment Company Act. In furtherance (and not
limitation) of the foregoing, NFS will conduct its Business and will use its
reasonable best efforts to cause each of its Affiliates to conduct its Business
to enable the following to be true regarding Section 15(f) of the Investment
Company Act in relation to any NWD Fund for which NFS will provide investment
advisory or sub-advisory services: (a) for a period of not less than three
(3) years after the Closing Date, no more than 25% of the members of each Fund
Board will be “interested persons” (as defined in the Investment Company Act) of
NW Corp. or NFS or any of their respective Affiliates and (b) for a period of
not less than two (2) years after the Closing Date, neither NFS nor any of its
Affiliates will impose an “unfair burden” (as defined in the Investment Company
Act) on any such NWD Fund in connection with the transactions contemplated by
this Agreement.

13.7 WARN Act; Employee Matters. (a) NFS shall be solely responsible for any
Liability arising under the Worker Adjustment Retraining and Notification Act
(the “WARN Act”) relating to the termination of employment of Affected Employees
on or after the Closing Date. NW Corp. shall be solely responsible for any
Liability arising under the WARN Act relating to the termination of employment
of Employees prior to the Closing. NW Corp. shall, and shall cause NWD and its
Subsidiaries to, cooperate with NFS and take such actions prior to the Closing
as are necessary to assist NFS in satisfying any actual or potential obligations
pursuant to the WARN Act (or any comparable state or local law) that NFS, NW
Corp., any of the Applicable Entities, or any of their respective successors or
assigns, may have before, on or after the Closing arising out of or relating to,
in whole or in part, any decision made or action taken on or after the Closing
(including any termination of employment, reduction in hours or layoff) with
respect to any Affected Employees, including providing NFS prior to the Closing
with such information regarding the Affected Employees (including name, date of
hire, employer and place of employment) as NFS may reasonably request.
Notwithstanding the foregoing, no

 

40



--------------------------------------------------------------------------------

WARN Act notices may be sent to Affected Employees prior to the Closing Date
without the prior written approval of NW Corp.

(b) As to matters that are not the subject of any written agreement, at the
Closing, NW Corp. shall cause the programs and/or policies listed in items (c),
(d), (e), (f) and (g) of Section 3.13(d) of the Disclosure Schedules to be
rescinded or otherwise terminated as to the Employees of the Applicable Entities
and such programs and/or policies will be replaced with any similar programs
and/or policies in place at NFS.

ARTICLE XIV

GENERAL PROVISIONS

14.1 Expenses. Except as otherwise provided herein, all fees, commissions, and
other expenses incurred by NFS or NW Corp. in connection with the negotiation of
this Agreement and in preparing to consummate the transactions contemplated
hereby, including the fees and expenses of their respective counsel and other
advisors, shall be borne by the party incurring such fee, commission, or
expense. Attached as Section 14.1 of the Disclosure Schedule is a list
containing the parties’ good faith reasonable estimate of the Covered Expenses
(as defined below). NFS shall pay to NW Corp as additional Purchase Price
hereunder an amount equal to 100% of the amount of all fees, expenses and other
out of pocket costs incurred relating to the mutual funds advised by the
Applicable Entities and their respective shareholders in connection with this
Agreement and the transactions contemplated hereby, including the fees and
expenses of outside counsel for such mutual funds and the counsel of the
independent directors/trustees of such funds and all proxy preparation and
solicitation costs and expenses (the “Covered Expenses”) up to $1,000,000 and
50% of all Covered Expenses in excess of $1,000,000 subject to the provision of
providing appropriate evidence thereof.

14.2 Execution in Counterparts; Binding Effect. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original copy and
all of which together shall be considered one and the same agreement, and shall
become a binding agreement when one or more counterparts have been signed by
each party and delivered to the other parties.

14.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio, without giving effect
to the choice of law provisions thereof.

14.4 Notices. (a) Service of process, and any other notices or other
communications required or permitted under this Agreement, shall be given in
writing and delivered personally, sent by confirmed facsimile or electronic
transmission, mailed first class or sent by overnight courier guaranteeing
next-day delivery, addressed as follows:

 

(i)

  

If to NW Corp.:

  

Nationwide Corporation

     

One Nationwide Plaza, 1-37-01

     

Columbus, Ohio 43215

     

Attention:

  

Robert A. Rosholt

        

Executive Vice President, CFO

     

Facsimile: (614) 249-2223

 

41



--------------------------------------------------------------------------------

     

E-mail: rosholr@nationwide.com

  

with a copy to:

  

Sullivan & Cromwell LLP

     

125 Broad Street

     

New York, New York 10004

     

Attention: Mark J. Menting, Esq.

     

Facsimile: (212) 558-3588

     

E-mail: mentingm@sullcrom.com

(ii)

  

If to NFS:

  

Nationwide Financial Services, Inc.

     

One Nationwide Plaza

     

Columbus, Ohio 43215

     

Attention: Mark R. Thresher, President and Chief Operating Officer

     

Facsimile: 614-249-9351

     

E-mail: threshm@nationwide.com

  

and to:

  

Nationwide Financial Services, Inc.

     

One Nationwide Plaza, 1-35-16

     

Columbus, Ohio 43215

     

Attention: Roger Craig, Esq., Vice President – Division General Counsel

     

Facsimile: 614-249-9071

     

E-mail: craigr@nationwide.com

  

with a copy to:

  

Sidley Austin LLP

     

One South Dearborn Street

     

Chicago, Illinois 60603

     

Attention: Thomas A. Cole, Esq. and Brian J. Fahrney, Esq.

     

Facsimile: 312-853-7036

     

E-mail: tcole@sidley.com and bfahrney@sidley.com

(b) Notices or communications required or permitted under this Agreement shall
be deemed to have been received by the addressee: (i) on the date given, if
delivered personally or sent by confirmed facsimile or electronic transmission;
(ii) five days after the date of deposit, if mailed by first class mail; and
(iii) one day after delivery to a courier, if sent by overnight courier
guaranteeing next-day delivery. Either party may change the person, address or
facsimile or electronic transmission number for service of process upon it or
delivery of notices or other communications to it under this Agreement by
delivering notice of such change to the other party in accordance with this
Section 14.4.

14.5 Titles and Headings; Interpretation. Titles and headings to Articles and
Sections herein, and the Table of Contents to this Agreement, are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. Unless the context otherwise
requires, references herein: to Articles, Sections and Exhibits mean the
Articles and Sections of, and the Exhibits attached to, this Agreement. For
purposes of this Agreement, (i) the words “include,” “includes” and “including”
shall be deemed

 

42



--------------------------------------------------------------------------------

to be followed by the words “without limitation,” (ii) the word “or” is not
exclusive and (iii) the words “herein”, “hereof”, “hereby”, “hereto” and
“hereunder” refer to this Agreement as a whole.

14.6 Successors and Assigns. This Agreement shall inure to the benefit of, and
be binding upon, the parties hereto and their respective successors, heirs,
executors, legal representatives and permitted assigns; provided, however, that
no party shall assign any rights or delegate any of the obligations created
under this Agreement without prior written consent of the other party.

14.7 No Third Party Beneficiaries. Nothing in this Agreement is intended or
shall be construed to give any person (including the employees of any of the
Applicable Entities), other than the parties hereto, their successors and
permitted assigns, any legal or equitable right, remedy, or claim under or in
respect of this Agreement or any provision contained herein.

14.8 Entire Agreement. This Agreement, including the Confidentiality Agreement,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein; provided, that the Confidentiality
Agreement shall terminate effective upon the Closing. No representations or
warranties have been made in connection with this Agreement or the transactions
contemplated hereby, or relied upon by the parties hereto, other than those
expressly set forth in this Agreement and the Disclosure Schedule or in the
certificates and other documents delivered in accordance herewith. This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, and understandings between the parties relating to the subject
matter of this Agreement (other than the Confidentiality Agreement) and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any proceeding involving this
Agreement.

14.9 Waivers and Amendments. Each of NW Corp. and NFS may, but shall not be
obligated to, by written notice to the other: (a) extend the time for the
performance of any of the obligations or other actions of the other; (b) waive
any inaccuracies in the representations or warranties of the other contained in
this Agreement; (c) waive compliance with any of the covenants of the other
created under this Agreement; or (d) waive fulfillment of any of the conditions
to its own obligations under this Agreement. The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach, whether or not similar. This Agreement may be
amended, modified or supplemented only by a written instrument executed by NW
Corp. and NFS.

14.10 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof.

14.11 Confidentiality and Announcements. (a) Except as provided in
Section 14.11(b) below, none of NW Corp. or NFS, nor any of their respective
Affiliates, shall publicly disclose the execution, delivery or contents of this
Agreement other than: (i) with the prior written consent of the other party
hereto; or (ii) as required by any applicable Law or the applicable rules of any
stock exchange upon prior notice to the other party hereto.

 

43



--------------------------------------------------------------------------------

(b) NFS and NW Corp. shall agree with each other as to the form, timing, and
substance of any press release related to this Agreement or the transactions
contemplated hereby, and shall consult each other as to the form, timing and
substance of other public disclosures related thereto, provided, however, that
nothing contained herein shall prohibit either party, following notification to
the other party if practicable, from making any disclosure which its counsel
determines to be required by any applicable Law or the applicable rules of any
stock exchange.

14.12 Books and Records. NW Corp agrees that from and after the Closing it will
cause all of the books of account, minute books, stock record books, and other
material records of each of the Applicable Entities that are in the possession
or control of NW Corp. or any of its Subsidiaries to be transferred to the
possession or control of the appropriate Applicable Entity.

14.13 Waiver of Jury. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND
(D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.12.

14.14 Specific Performance. Each of the parties acknowledges and agrees that the
other party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the parties agrees that the other
party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the parties and the
matter, in addition to any other remedy to which it may be entitled, at law or
in equity.

[Remainder of Page Intentionally Left Blank—Signature Page Follows]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, all as of the day
and year first above written.

 

NATIONWIDE FINANCIAL SERVICES, INC.

By:

 

/s/ Timothy G. Frommeyer

Name:

 

Timothy G. Frommeyer

Title:

 

Senior Vice President & Chief Financial Officer

NATIONWIDE CORPORATION

By:

 

/s/ Thomas E. Barnes

Name:

 

Thomas E. Barnes

Title:

 

Vice President and Secretary

Signature Page to

Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

List of Non-Acquisition Funds

1) Each of the following series of Gartmore Mutual Funds is a “Non-Acquisition
Fund”:

Gartmore China Opportunities Fund

Gartmore Emerging Markets Fund

Gartmore Global Financial Services Fund

Gartmore Global Health Sciences Fund

Gartmore Global Natural Resources Fund

Gartmore Global Technology and Communications Fund

Gartmore Global Utilities Fund

Gartmore International Growth Fund

Gartmore Mid Cap Growth Leaders Fund

Gartmore Nationwide Leaders Fund

Gartmore Tax-Free Income Fund

Gartmore Small Cap Fund

Gartmore Small Cap Leaders Fund

Gartmore U.S. Growth Leaders Fund

Gartmore U.S. Growth Leaders Long-Short Fund

Gartmore Worldwide Leaders Fund

Gartmore Small Cap Core Fund

Gartmore Small Cap Value Fund

Gartmore Small Cap Growth Opportunities Fund

Gartmore Hedged Core Equity Fund

Gartmore Market Neutral Fund

2) Each of the following series of Gartmore Variable Insurance Trust is a
“Non-Acquisition Fund”:

Gartmore GVIT Developing Markets Fund



--------------------------------------------------------------------------------

EXHIBIT B

List of NWD Funds

1) Each of the following series of Gartmore Mutual Funds is a “NWD Fund”:

Gartmore Bond Fund

Gartmore Bond Index Fund

Gartmore Government Bond Fund

Gartmore Growth Fund

Gartmore International Index Fund

Gartmore Investor Destinations Aggressive Fund

Gartmore Investor Destinations Moderately Aggressive Fund

Gartmore Investor Destinations Moderate Fund

Gartmore Investor Destinations Moderately Conservative Fund

Gartmore Investor Destinations Conservative Fund

Gartmore Optimal Allocations Fund: Moderate

Gartmore Optimal Allocations Fund: Moderate Growth

Gartmore Optimal Allocations Fund: Growth

Gartmore Optimal Allocations Fund: Specialty

Gartmore Optimal Allocations Fund: Defensive

Gartmore Large Cap Value Fund

Gartmore Micro Cap Equity Fund

Gartmore Mid Cap Growth Fund

Gartmore Mid Cap Market Index Fund

Gartmore Money Market Fund

Gartmore Short Duration Bond Fund

Gartmore Enhanced Income Fund (formerly Gartmore Morley Enhanced Income Fund)

Gartmore Nationwide Fund

Gartmore S&P 500 Index Fund

Gartmore Small Cap Index Fund

Gartmore Value Opportunities Fund

2) Each of the following series of Gartmore Variable Insurance Trust is a “NWD
Fund”:

American Funds GVIT Growth Fund

American Funds GVIT Global Growth Fund

American Funds GVIT Asset Allocation Fund

American Funds GVIT Bond Fund

American Funds GVIT Growth-Income Fund

Van Kampen GVIT Comstock Value Fund

GVIT International Value Fund (Formerly Dreyfus GVIT International Value Fund)

Federated GVIT High Income Bond Fund

Gartmore GVIT Emerging Markets Fund

Gartmore GVIT Global Financial Services Fund

Gartmore GVIT Global Health Sciences Fund

Gartmore GVIT Global Technology and Communications Fund

Gartmore GVIT Global Utilities Fund

Gartmore GVIT Government Bond Fund

Gartmore GVIT Growth Fund



--------------------------------------------------------------------------------

Gartmore GVIT International Growth Fund

Gartmore GVIT Investor Destinations Aggressive Fund

Gartmore GVIT Investor Destinations Moderately Aggressive Fund

Gartmore GVIT Investor Destinations Moderate Fund

Gartmore GVIT Investor Destinations Moderately Conservative Fund

Gartmore GVIT Investor Destinations Conservative Fund

Gartmore GVIT Mid Cap Growth Fund

Gartmore GVIT Money Market Fund

Gartmore GVIT Money Market Fund II

Gartmore GVIT Nationwide Fund

Gartmore GVIT Nationwide Leaders Fund

Gartmore GVIT U.S. Growth Leaders Fund

Gartmore GVIT Worldwide Leaders Fund

GVIT Mid Cap Index Fund (Formerly Dreyfus GVIT Mid Cap Index Fund)

GVIT S&P 500 Index Fund (Formerly GVIT Equity 500 Index Fund)

GVIT Small Company Fund

GVIT Small Cap Growth Fund

GVIT Small Cap Value Fund

J.P. Morgan GVIT Balanced Fund

Van Kampen GVIT Multi Sector Bond Fund

GVIT Bond Index Fund

GVIT Enhanced Income Fund

GVIT International Index Fund

GVIT Small Cap Index Fund

3) The NorthPointe Small Cap Growth Fund and the NorthPointe Small Cap Value
Fund

4) The Non-Acquisition Funds listed in Exhibit A are incorporated herein by
reference.